         Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 1 of 90




               IN THE UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF TEXAS
                       SAN ANTONIO DIVISION


PAUL RUSESABAGINA,                  §
TACIANA MUKANGAMIJE,                §
ANAISE UMUBYEYI                     §
KANIMBA, AIMEE-LYS                  §
RUSESABAGINA, CARINE                §
ISERE KANIMBA, AIME-                §    Civil Action No. 5:20-1422
DIANE RUSESABAGINA,                 §
TRESOR RUSESABAGINA,                §
AND ROGER RUSESABAGINA,             §
                                    §
     Plaintiffs,                    §    JURY TRIAL DEMANDED
                                    §
v.                                  §
                                    §
                                    §
GAINJET AVIATION, S.A.,             §
CONSTANTIN                          §
NIYOMWUNGERE,                       §

      Defendants.


                   PLAINTIFFS’ ORIGINAL COMPLAINT
                Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 2 of 90




                                          TABLE OF CONTENTS


INTRODUCTION ..................................................................................................... 5

JURISDICTION AND VENUE ............................................................................. 10

PARTIES ................................................................................................................. 10

FACTUAL BACKGROUND ................................................................................. 12

I.       Kagame’s Accension and Two-Decade Tyrannical Rule Over Rwanda ..... 12

         A.        Signs of Political Oppression Appeared Early after the RPF
                   Assumed Control of the Government Post-Genocide. ........................ 15

         B.        Violence, Threats, and Intimidation Surrounded Kagame’s
                   Initial Bid for Election in 2003 ........................................................... 19

         C.        Kagame’s Strongman Tactics Were on Full Display Leading
                   Up to the 2010 Election ...................................................................... 24

                   1.       The oppression of the FDU-Inkingi party and its
                            members.................................................................................... 25

                   2.       The oppression of the PS-Imberakuri party and its
                            members.................................................................................... 28

                   3.       The oppression of the Democratic Green Party and its
                            members.................................................................................... 29

                   4.       The attempted assassination of Kayumba Nyamwasa and
                            subsequent assassination of journalist Jean-Léonard
                            Rugambage ............................................................................... 31

                   5.       The suppression of free speech and the media ......................... 32


                                                             2
              Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 3 of 90




        D.       Kagame Continued to Oppress Political Opponents During His
                 Second Term. ...................................................................................... 34

        E.       Kagame Prolonged His Authoritarian Rule By Pushing Through
                 a Constitutional Amendment Extending the Term Limits For
                 His Presidency. ................................................................................... 38

        F.       Violence, Intimidation, and Abuse Ushered Kagame Into a
                 Third Term in 2017. ............................................................................ 40

                 1.       Kagame again targeted FDU-Inkingi members ........................ 41

                 2.       Kagame again harassed and intimidated potential
                          candidates .................................................................................45

        G.       Kagame’s Political Opponents Continue to Disappear and
                 Suffer Violent, Unexplained Deaths. ..................................................45

II.     The Co-Conspirators’ Abduction of Paul Rusesabagina ..............................49

        A.       The Rwandan Authorities’ History of Persecuting Mr.
                 Rusesabagina.......................................................................................51

        B.       The Co-Conspirators’ Abduction and Extraordinary Rendition
                 of Mr. Rusesabagina ...........................................................................61

        C.       The Trumped-Up Charges Against Mr. Rusesabagina .......................67

CLAIMS FOR RELIEF ...........................................................................................74


        COUNT 1: Violation of the Torture Victim Protection Act (Against
                 Constantin Niyomwungere) .................................................... 74


        COUNT 2: Violation of the Alien Tort Statute: Forced
                 Disappearance (Against Constantin Niyomwungere) ............ 76


                                                          3
               Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 4 of 90




         COUNT 3: Violation of the Alien Tort Statute: Torture and Other
                  Cruel, Inhuman, or Degrading Treatment (Against
                  Constantin Niyomwungere) ..................................................... 79

         COUNT 4: Civil Conspiracy (Against Constantin Niyomwungere
                  and GainJet) ............................................................................ 81

         COUNT 5: Fraud (Against Constantin Niyomwungere and GainJet) ...... 83

         COUNT 6: False Imprisonment (Against Constantin Niyomwungere
                  and GainJet) ............................................................................ 83

         COUNT 7: Intentional Infliction of Severe Emotional Distress
                  (Against Constantin Niyomwungere and GainJet) ................. 84

         COUNT 8: Violations of International Law (Against Constantin
                  Niyomwungere and GainJet) .................................................. 85

DAMAGES .............................................................................................................86

EXEMPLARY DAMAGES ....................................................................................87


CONDITIONS PRECEDENT ............................................................................... 88


JURY DEMAND ................................................................................................... 88

PRAYER FOR RELIEF ..........................................................................................88




                                                          4
           Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 5 of 90




                               INTRODUCTION

      1.     This case arises out of a conspiracy of the Rwandan government and

defendants GainJet and Constantin Niyomwungere to engage in the unlawful

extradition, arbitrary detention, and torture of Paul Rusesabagina.            Mr.

Rusesabagina is a lawful permanent resident of the United States and

internationally acclaimed hero and human rights activist. His efforts to save over

1,200 Rwandans from the 1994 genocide inspired the Academy Award nominated

film, Hotel Rwanda. Mr. Rusesabagina has become yet another victim of Rwandan

President Paul Kagame’s practice of silencing political opponents and arbitrarily

detaining them under the pretext of “terrorism.”

      2.     Mr. Rusesabagina is no terrorist. His life’s work is dedicated to

bringing peace and democracy to Rwanda and motivating governments, non-

governmental organizations, and ordinary people to work together to prevent

genocide throughout the world. As a testament to his dedication to human rights

and a life of helping others, Mr. Rusesabagina has received numerous awards,

including the United States Presidential Medal of Freedom in 2005, the nation’s

highest civilian accolade.

      3.     As a natural consequence of his pursuit of human rights in Africa, Mr.

Rusesabagina became a staunch critic of President Paul Kagame’s government and



                                         5
           Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 6 of 90




its abuses against the Rwandan people. Mr. Rusesabagina became a target of Mr.

Kagame in the early nineties, after he refused a position in Kagame’s government.

He then became a prime target after the release of the movie Hotel Rwanda, when

Mr. Rusesabagina published his autobiography expressing concerns about human

rights abuses by the Rwandan government. Targeting of Mr. Rusesabagina

increased as he became an internationally known humanitarian and continued to

speak out against Rwandan government human rights abuses, including when Mr.

Rusesabagina spoke in support of the United Nations’ Mapping Report in 2010.

That report concluded that President Kagame and his government are responsible

for war crimes and crimes against humanity in the Congo. The report also argues

that there is enough evidence to investigate whether genocide is being committed

by Rwandan forces against Hutu refugees in the Congo.

      4.    As a result of these criticisms of Kagame and his government, Mr.

Rusesabagina became the subject of harassment, threats against his life, at least

one assassination attempt and a decades-long smear campaign by Mr. Kagame’s

government and its state-run media. As Mr. Rusesabagina himself wrote, “there is

no greater gift to an insecure leader that quite matches a vague enemy who can be

used to whip up fear and hatred among the population.” Since 2005 Mr. Kagame




                                       6
           Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 7 of 90




has tried to paint Mr. Rusesabagina as a “false hero” and has fraudulently labelled

him a “terrorist” and “funder of terrorists” without any basis whatever in fact.

      5.     This case arose after Mr. Kagame’s attacks culminated in late August

2020, when Rwandan officials, in conspiracy with defendants GainJet and

Niyomwungere, executed a covert mission to silence Mr. Rusesabagina

permanently.

      6.     Tapping into Mr. Rusesabagina’s commitment to humanitarianism,

GainJet, Niyomwungere, and Rwandan operatives hoodwinked Mr. Rusesabagina

into leaving his home in San Antonio, Texas and flying to Dubai, United Arab

Emirates. Defendant Niyomwungere told Mr. Rusesabagina that he was then going

to board a private plane in Dubai to fly to Burundi, where he believed he was going

to speak at churches and public gatherings about his experiences with genocide.

      7.     Unbeknownst to Mr. Rusesabagina, Defendant Niyomwungere was a

Rwandan government operative, and defendant GainJet, which owns and operates

the private plane that Mr. Rusesabagina boarded in Dubai, has close ties with the

Rwandan government and President Kagame personally. In coordination and

conspiracy with Rwandan operatives, including defendant Niyomwungere,

defendant GainJet had been paid by those officials and coconspirators to fly Mr.




                                          7
            Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 8 of 90




Rusesabagina against his will to Kigali, Rwanda. Out of fear for his life, Mr.

Rusesabagina had previously sworn that he would never return to Kigali again.

      8.     After arriving at the Dubai airport from Chicago, Mr. Rusesabagina

then boarded a GainJet aircraft that he was told and believed would take him to

Burundi. Mr. Rusesabagina was flying to Burundi at the request and invitation of

defendant Niyomwungere, who boarded the plane with him in Dubai to ensure that

his plot succeeded.

      9.     Referring to this abduction under false pretenses, President of Rwanda

Paul Kagame publicly stated, “It was actually flawless!” Kagame admitted that “he

brought himself — even if he may not have intended it.”

      10.    As the plane neared the Kigali airport, the coconspirators bound Mr.

Rusesabagina. When Mr. Rusesabagina got off the plane, he was surrounded by

armed Rwandan law enforcement, blindfolded, and tied at the hands and feet. The

conspirators then tortured Mr. Rusesabagina by keeping him bound by his feet and

hands, and keeping him blindfolded, for three days.

      11.    Mr. Rusesabagina and his legal team were not informed of the official

charges for many weeks. The Rwandan government recently indicted Mr.

Rusesabagina on 9 charges related to alleged “terrorism.” In fact, his only real

“crime” is that he is a high-profile and effective critic of Kagame and his regime.


                                          8
            Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 9 of 90




      12.    Mr. Rusesabagina has denied all of the charges in court. He is

currently being held in Nyarugenge prison, which according to human rights

groups contains horrible conditions for inmates, including high threats of Covid

infection. Pre-trial motions are typically not announced more than a day in

advance. The show trial is scheduled to begin on January 26, 2021.

      13.    Mr. Rusesabagina has since been unable to communicate freely with

his family or an attorney of his choosing and has been denied speedy access to a

court, the presumption of innocence, and adequate representation.

      14.    Rwanda could lawfully obtain custody of Mr. Rusesabagina in the

United Arab Emirates (or any other nation) only by extradition or deportation.

When first announcing that it had detained Mr. Rusesabagina, the Rwandan

government falsely stated the arrest was the result of “international cooperation”

pursuant to an “international warrant.” The UAE quickly denied such cooperation,

and the Rwandan government has provided no evidence of any legitimate

international warrant—there is none.

      15.    The Rwandan government, in conspiracy with GainJet and Constantin

Niyomwungere, took Mr. Rusesabagina from Dubai to Rwanda outside of any

legal process, and without any legal protections, including the opportunity to

contest his removal from Dubai or any opportunity to claim asylum and contest his


                                        9
            Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 10 of 90




return to Rwanda. Mr. Rusesabagina has a very well-founded fear of persecution in

Rwanda. The conspirators’ kidnapping and transfer of Mr. Rusesabagina to

Rwanda lacked legal basis, in violation of article 9 of the Universal Declaration of

Human Rights (“UDHR”), article 9 of the International Covenant on Civil and

Political Rights (“ICCPR”), the Alien Tort Statute (“ATS”), 28 U.S.C. § 1350, and

the common law. Their subsequent torture of him violated article 5 of the UDHR,

article 7 of the ICCPR, the Torture Victim Protection Act (“TVPA”), note

following 28 U.S.C. § 1350, and the common law.


                          JURISDICTION AND VENUE

      16.     This Complaint is for compensatory damages and injunctive relief

based on the defendants’ violation of international human rights law, the TVPA,

the ATS, and the common law.

      17.     This Court has jurisdiction over this case pursuant to 28 U.S.C. §§

1331, 1332(a)(2), and 1350.

      18.     Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b)(2).

                                      PARTIES

      19.     Plaintiff Paul Rusesabagina is a citizen of Belgium and a lawful

permanent resident of the United States, and divides his time between Belgium and

his home in San Antonio, Texas.


                                          10
            Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 11 of 90




      20.     Plaintiff Taciana Mukangamije Rusesabagina is a citizen of Belgium

and a lawful permanent resident of the United States, and divides her time between

Belgium and her home in San Antonio, Texas. She is the wife of plaintiff Paul

Rusesabagina.

      21.     Plaintiff Anaise Umubyeyi Kanimba is a citizen of Belgium and a

lawful permanent resident of the United States, who resides in Washington, D.C..

She is the daughter of plaintiff Paul Rusesabagina.

      22.     Plaintiff Aimee-Lys Rusesabagina is a citizen of Belgium who resides

in Alost, Belgium. She is the eldest daughter of plaintiff Paul Rusesabagina.

      23.     Plaintiff Carine Izere Kanimba is a citizen of Belgium and the United

States who resides in the United States in New York. She is the daughter of

plaintiff Paul Rusesabagina.

      24.     Plaintiff Aimee-Diane Rusesabagina, is a citizen of Belgium who

resides in Alost, Belgium. She is the daughter of plaintiff Paul Rusesabagina.

      25.     Plaintiff Tresor Rusesabagina is a citizen of Belgium and a lawful

permanent resident of the United States. He is the son of plaintiff Paul

Rusesabagina.




                                         11
            Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 12 of 90




      26.     Plaintiff Roger Rusesabagina is a citizen of Belgium and the United

States who resides in the United States in Billerica, MA. He is the elder son of

plaintiff Paul Rusesabagina.

      27.     Defendant GainJet is a corporation organized and existing under the

laws of Greece, with its corporate headquarters located at Vouliagmenis Avenue &

1 Themistokleou St, 16674 Glyfada Athens – Greece. GainJet is licensed to do

business in the United States and regularly does so.

      28.     Defendant Constantin Niyomwungere is an agent of the secret service

of the Rwandan Patriotic Front, led by Rwandan President Paul Kagame, and, on

information and belief, a Rwandan citizen.


                          FACTUAL BACKGROUND

I.    KAGAME’S ASCENSION         AND   TWO-DECADE TYRANNICAL RULE OVER
      RWANDA.

      29.     Rwanda may appear democratic, but this is nothing but a mirage. For

over two decades, the Rwandan people have lived under the rule of just one

person, Paul Kagame—a former military leader whom human rights organizations

and Rwandan political activists have vociferously condemned as a violent

authoritarian who will stoop as low as necessary to ensure his continued unchecked

power over the nation.



                                         12
            Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 13 of 90




      30.     Kagame rose to power through his leadership of the Rwandan

Patriotic Front (RPF). In 1990, the RPF, then a rebel group based in Uganda

comprised of Tutsi refugees, initiated the Rwandan Civil War when they invaded

northern Rwanda. The struggle continued for several years with neither side

gaining a decisive advantage. On August 4, 1993, the Rwandan government, led by

President Juvénal Habyarimana, signed a peace agreement with the RPF that

planned for the establishment of a new transitional government that included the

RPF and several other political parties.

      31.     But following the death of President Habyarimana on April 6, 1994,

Hutu extremists assumed control of the country. The extremists directed the

immediate killing of Hutu and Tutsi political opponents and other prominent

figures. The killings, carried out by the Hutu militia and the Presidential Guard, as

well as ordinary citizens, did not end there. The extremists began to target the

entire Tutsi population, along with moderate Hutu. This marked the beginning of

the Rwandan genocide that, over the course of several months, resulted in the death

of approximately 800,000 Rwandans, both Tutsi and Hutu.

      32.     The RPF emerged in opposition to the genocide. Led by Paul

Kagame, the RPF was able to obtain control over all government territory and end

the genocide. The post-genocide government took office in July 1994. Pasteur


                                           13
            Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 14 of 90




Bizimungu was appointed president, while Kagame assumed dual roles as the

country’s Vice President and its Minister of Defense.

      33.     In the last six months of 1994 following the conclusion of the

genocide, Kagame’s forces killed an additional approximately two to three hundred

thousand Hutus, and caused hundreds of thousands more Hutus to flee the country.

      34.     Over the next six years Kagame and the RPF consolidated political

control of Rwanda, removing Hutu leaders through a variety of means, including

harassment, arrest, physical threats, extrajudicial killings, and use of legal

mechanisms to try opponents for corruption and other fabricated charges.

      35.     Kagame became President of Rwanda in April 2000. He was initially

elected to the position by the Rwandan parliament and its ministers, serving a

three-year transitional term before being elected by the people in 2003 to a seven-

year term under Rwanda’s newly ratified constitution.1 Kagame was then elected to

a second, seven-year term in 2010. Kagame received 95% of the vote in 2003 and

93% in 2010, in elections marred by suppression of political parties, along with

harassment, attacks upon and arrests of opponents. These elections were both

viewed by the international community as highly flawed.



1
  See e.g., Muhumuza, Rodney, 25 Years After Genocide, Rwandan’s Kagame is Praised,
Feared,        Associated       Press     (Apr.     9,      2019)        available       at
https://apnews.com/article/a97d40a146284383a717aa2ec42eb39b (last accesssed Dec. 12, 2020).

                                            14
             Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 15 of 90




       36.     In 2015, Kagame tightened his despotic grip on Rwanda by pushing

through a constitutional amendment that enables him to stay in power through

2034. Leading up to that plebiscite, Kagame’s political opponents disappeared and

suffered violent deaths with shocking frequency.

       37.     The most recent election, held in 2017, was once again marked by the

suppression of free speech, violence, and intimidation of political opponents.

Kagame was re-elected again, with a reported 98% of the vote.

       38.     The “unexplained” disappearance, assassination, and oppression of

Kagame’s political dissenters continue, with Mr. Rusesabagina being among the

latest victims.


       A.      Signs of Political Oppression Appeared Early after the RPF
               Assumed Control of the Government Post-Genocide.

       39.     When the RPF came into power in 1994, the former Hutu

government, military, and militias, along with over one million mostly innocent

refugees, fled to neighboring Zaire2 and other countries. Hutus continued to flee in

large numbers throughout the remainder of 1994 and 1995 as RPF forces cracked

2
  Zaire is the neighboring country immediately to the west of Rwanda, and relations with this
country are an important piece of current Rwandan history. It is important to note here that Zaire
has been through several name changes: it was originally the Belgian Congo during its colonial
period; then the Congo from independence in 1965 to 1971; the name was changed to Zaire from
1971 through 1997; and then changed again to its current name, the Democratic Republic of the
Congo (often referred to as just “Congo” or “DRC”.) This Complaint uses the names “Zaire” and
“DRC.”


                                               15
               Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 16 of 90




down on Hutus in Rwanda to solidify their rule. In the end, more than two million

Rwandans, predominantly Hutu, were living in exile.

         40.     Human right violations by the Rwandan government were recorded

almost immediately. These included significant casualties from attacks in which

the Rwandan Patriotic Army (RPA), the new official army of the state, was

implicated. Over the course of several years, there were more than ten thousand

victims. The Gersony Report, written by the representative of the UN High

Commissioner for Refugees in 1994, details a number of RPA atrocities. This

report became infamous because it was never formally released, but rather was

buried by the UN’s bureaucracy under political pressure from Rwanda and the

United States.3

         41.     The worst and most public of these atrocities was the Kibeho camp

massacre in April 1995. Eyewitness accounts of the massacre by members of the

Australian UN contingent note that the RPA surrounded the camp in western

Rwanda, which they claimed was filled with Hutu insurgents who had taken part in

the genocide, and proceeded to slaughter over 4,000 people. The killing included

women executed in cold blood after surrendering, many killed by small arms and

machetes, and a number of wounded men dumped into camp latrines and left to


3
    Des Forges (1999) has a good summary of the findings and controversy surrounding this report.

                                                16
             Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 17 of 90




die. Despite the violence being witnessed by many, the Rwandan government

never accepted responsibility, claiming that just over 300 people died as a result of

violence in the camp. Some estimate that an additional twenty thousand or more

died because they were forced to flee and leave the relative safety of the camp.

Many observers also think it is unlikely that the displaced persons in the camp

actually had any part in the genocide.4

       42.     As evidenced by the assassination of Seth Sendashonga, attempting to

speak out against the government’s mistreatment of civilians was dangerous. The

RPF had recruited Sendashonga, a Hutu, to serve as a liaison to the predominantly

Hutu political parties that opposed Habyarimana and his regime. When the RPF

assumed power in July 1994, Sendashonga became Minister of the Interior. But he

left the government a little over a year later to protest abuses by the RPA against

Rwandan civilians, most of whom were Hutu. Sendashonga had asked Kagame,

then Vice-President and Minister of Defense, to restrain his troops. Sendashonga

sent over 600 memorandums detailing the abuse and his concerns, but none were

heeded. Sendashonga eventually fled to Nairobi, where he lived in exile until he

was assassinated on May 16, 1998.

4
  Testimony on the report can be found in Paul Jordan, “Witness to Genocide -- A Personal
Account             of           the           1995              Kibeho             Massacre”
http://www.anzacday.org.au/history/peacekeeping/anecdotes/kibeho.html; Prunier’s The Rwanda
Crisis: History of a Genocide (1995) also discusses the specifics and political implications of
Kibeho in-depth.

                                              17
            Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 18 of 90




      43.     Sendashonga was not the only Hutu to leave the Rwandan government

to later speak out from exile about the abuses rampant within the RPF. The first

Prime Minister and the Justice Minister, along with a number of diplomats, senior

judges, and administrators did the same. As soon as they were safely out of the

country, they voiced concern and criticism about the RPF’s abuse of power,

outrages by army and intelligence forces, insecurity, intimidation, and massive

violations of human rights. There were also frequent accusations of discrimination

against not only Hutus, but also Tutsi genocide survivors who were in Rwanda

when the genocide occurred.

      44.     This was followed in early 2000 by another wave of resignations.

Joseph Sebarenzi, the speaker of the National Assembly, and Prime Minister

Celestin Rwigema both resigned, fleeing and eventually ending up in the United

States. President Pasteur Bizimungu also resigned two months later for personal

reasons, apparently driven by increased accusations of corruption against any

Hutus still in office. Upon his resignation, he was also accused of corruption, and

was jailed before he could flee the country.

      45.     The RPF regime was clearly in trouble following this spate of

resignations, and they responded in a now familiar way by becoming even more

repressive, and creating new rules to institutionalize that repression.


                                          18
             Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 19 of 90




       B.      Violence, Threats, and Intimidation Surrounded Kagame’s Initial
               Bid for Election in 2003.

       46.     The first presidential election following the adoption of Rwanda’s

new constitution was set for August 25, 2003. Kagame was selected as the

candidate for the RPF, the country’s largest political party. Initially, no one came

forward as a candidate to challenge Kagame. But in March, Faustin

Twagiramungu, Rwanda’s first post-genocide prime minister and long-time leader

of the Mouvement Democratique Républicain (“MDR”), Rwanda’s second largest

political party, announced his intention to run for president. Subsequent events

leading up to the election drew the attention of human rights groups and raised

concerns about the repressive tactics employed by the RPF to secure Kagame’s

victory.5

       47.     On April 15, 2003, parliament, adopting a March 2003 commission

report, voted to dissolve the MDR.6 The report accused the party of support and

propagating “divisionist” ideology, writing that “In order for the state to carry


5
  Rwanda: Escalating repression against political oppression, Amnesty International (2003),
available     at    https://www.amnesty.org/download/Documents/100000/afr470042003en.pdf
(“Escalating repression”); see also Preparing for Elections: Tightening Control in the Name of
Unity,       Human       Rights      Watch      (May       8,      2003),     available     at
https://www.hrw.org/legacy/backgrounder/africa/rwanda0503bck.pdf          (“Preparing      for
Elections”).
6
 Preparing for Elections at 4-5; See also Republique Rwandaise, Assembleé Nationale, Rapport
de la Commission Parlementaire de controle mise en place le 27 decembre 2002 pour enqueter
sur les problemes du MDR, (Adopted April 15, 2003) (“Rapport de la Commission”).

                                             19
                 Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 20 of 90




through its mission successfully, it should [be] unified in its actions.”7 The report

also identified 46 individuals as supporters of the MDR divisionist ideology, many

of whom were political or administrative figures in the Rwandan government.

Those named included two government ministers, five deputies in the Transitional

National Assembly, three high-ranking military officers, and an ambassador.8 The

government ratified parliament’s recommendation in May of that year.9

           48.     The MDR decried the action, responding that “[t]he recent purge of

MDR party members and alleged supporters prior to a scheduled May

constitutional referendum along with the August presidential and October

parliamentary elections, is a blatant infringement on these individuals’ human

rights.”10 Amnesty International issued a press release on April 22, 2003, stating,

“The unfounded allegations against the individuals mentioned in the report appear

to be part of a government-orchestrated crackdown on the political opposition.”11

Amnesty International further characterized the charge of “divisive ideology” as


7
    Preparing for Elections at 4-5, citing Rapport de la Commission at 19.
8
    Preparing for Elections at 7.
9
 Le gouvernement approuve la dissolution du parti MDR, Agence Rwandaise d'Information,
Kigali, May 19, 2003).
10
     Escalating repression.
11
     Id.


                                                 20
                 Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 21 of 90




“vague terminology used by the government to disenfranchise the political

opposition in an election year.”12

           49.     Amnesty International called on the Rwandan government to ensure

the security of the individuals named in the March 2003 report, noting that

“parliament’s action endangers the lives and well-being of all those named in the

report.”13 Amnesty International noted that two high ranking military officers

named in the report fled to Uganda on March 30, 2003, apparently fearing for their

safety after having been informed that they would be accused of “divisionism” in

the commission report.14

           50.     Brigadier-General Emmanuel Habyarimana, former Minister of

Defense, was one of those officers.                  The day after he fled, Major Félicien

Ngirabatware, personal friend to Habyarimana and the Director of the Ruhengeri

Military School, was arrested and detained incommunicado at the Kami military

detention facility outside Kigali.15 Almost a year later, Ngirabatware was still




12
     Id.
13
     Id.
14
     Id., see also Preparing for Elections at. 8.
15
     Id.


                                                    21
                 Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 22 of 90




missing.16 Damien Musayidizi, Habyarimana’s former secretary and secretary to

then-current Minister of Defense, inexplicably disappeared two days after

Ngirabatware’s arrest.17 These events prompted Amnesty International to conclude

that “[i]t is clear that relatives, staff and friends of those names in the report are

also at risk.”18

           51.     Léonard Hitimana, a parliamentary member associated with the MDR,

disappeared on April 7, 2003. According to a news article by the Inter-

Parliamentary Union (“IPU”), Hitimana was set to appear before parliament the

next day to deny claims that the MDR party was divisive and fueling ethnic

tension.19 Eyewitnesses reported that Hitimana was stopped by agents from the

Rwanda Directorate of Military Intelligence (“DMI”) who then drove away with

him.20 Hitimana’s car later appeared on the Ugandan border, with its electrical


16
   Fear for safety/Possible “disappearance”/incommunicado detentionAmnesty International
(Mar.              16             2004),                         available              at
https://www.amnesty.org/download/Documents/92000/afr470032004en.pdf (“Fear for safety”).
17
     Preparing for elections at 8.
18
  Rwanda: EscalatingRepression against Political Opposition, Amnesty International (Apr. 21,
2003), available at https://www.amnesty.org/en/documents/afr47/004/2003/en/.
19
  Human rights cases: Leonard Hitimana, Rwanda, Inter-Parliamentary Union (May 26, 2014),
available at https://www.ipu.org/news/features/human-rights-cases/2014-05/leonard-hitimana-
rwanda.
20
     Id.


                                            22
                 Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 23 of 90




cables cut, the keys missing from the ignition, and bloodstains on the front seat.21

Rwandan authorities responded to inquiries from IPU about Hitimana’s

disappearance by stating that they believed he left the country after being accused

of taking part in sectarian meetings. His party, however, believes that the car was

placed there to make it look as if Hitimana had fled. It is believed that Hitimana

was instead taken to Kami military camp, outside Kigali, where he was tortured

and killed by DMI officer John Karangwa in May 2003.22

           52.     Two weeks after Hitimana’s disappearance, another high-profile

dissenter went missing. Augustin Cyiza, a former military officer who served as

president of the Cour de Cassation and vice president of the Supreme Court, was a

strong opponent of the genocide and supported the RPF for many years before

eventually breaking with the party. Cyiza was driving home with law student and

cantonal judge, Elizier Runyaruka, after teaching a law class at the Université

Libre de Kigali on April 23, 2003, when they both “disappeared.”23 Initially,

Rwandese police had no information regarding Cyiza’s whereabouts. They later

gave conflicting reports on the location of Cyiza’s car, telling family members that

21
     Id.
22
  Case Nº RW/06 – Leonard Hitimana, Resolution, IPU Governing Counsel (Apr. 1, 2010),
available at http://archive.ipu.org/hr-e/186/Rw06.htm.
23
     Preparing for Elections at 9; see also Fear for Safety.


                                                   23
                 Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 24 of 90




it was found in Butaro, near the Ugandan border, while indicating to others that the

vehicle was found in Nkumba district.24 But eyewitnesses claim to have seen

Cyiza’s car at Kanombe military camp on the night he disappeared. Cyiza remains

missing and is presumed dead.25

           53.     Kagame declared victory in the election on August 26, 2003. But as

one news article noted, “Mr. Kagame’s government actively quelled any serious

opposition in the motion leading up to the vote. Some seen as posing a threat to his

hold on power were arrested. Others have disappeared. The leading opposition was

forced to disband.”26 Having succeeded once in securing the public vote through

repression, Kagame became even more oppressive.


           C.      Kagame’s Strongman Tactics Were on Full Display Leading Up to
                   the 2010 Election.

           54.     The disturbing trend of political repression was even more apparent

during Kagame’s second political campaign. As noted by Human Rights Watch,

the six months preceding this election were marked by “a worrying pattern of

intimidation, harassment, and other abuses—ranging from killings and arrests to

restrictive administrative measures—against opposition parties, journalists,
24
     Id.
25
     Fear for Safety.
26
   Mark Lacey, Rwandan President Declares Victory, NY Times (Aug. 26, 2003), available at
https://www.nytimes.com/2003/08/26/world/rwandan-president-declares-election-victory.html.

                                             24
                 Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 25 of 90




members of civil society and other critics.”27 Although Kagame faced off against

three other candidates, these candidates and their parties were largely supportive of

the RPF and were not seen to pose a serious challenge.28 The three political parties

that openly criticized the RPF, the Democratic Green Party, the FDU-Inkingi, and

PS-Imberakuri, were precluded from entering the race.29


                   1.    The oppression of the FDU-Inkingi party and its members.

           55.     The Rwandan government’s practice of silencing critics and political

dissidents is widely known and has been consistently documented. Arresting

political opponents has been the pattern and practice in Rwanda under President

Paul Kagame.

           56.     Concrete examples of this oppression of political opponents are

numerous. For example, the African Court on Human and Peoples’ Rights in

Ingabire Victoire Umuhoza v. Republic of Rwanda, found that Rwanda had

violated Ms. Umuhoza’s freedom of opinion and expression. The government used

the pretext of the law on genocide denial to unlawfully prosecute her for public



27
    Rwanda: Silencing Dissent Ahead of Elections, Human Rights Watch (Aug. 2, 2010),
available at https://www.hrw.org/news/2010/08/02/rwanda-silencing-dissent-ahead-elections
(“Silencing Dissent”).
28
     Id.
29
     Id.

                                             25
                 Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 26 of 90




statements. The African Court overruled all domestic courts that had been seized of

the alleged crimes.30

           57.     Ms. Umuhoza, president of the FDU-Inkingi opposition party,

returned to Rwanda in January 2010 from the Netherlands to run against Kagame,

but was precluded from doing so.31 Following her return, she was repeatedly

arrested and interrogated regarding alleged links to an anti-government armed

group, her statements criticizing the government, and accusations that she

supported genocide ideology.32 On March 23, 2010 police detained Ingabire at the

Kigali airport and prevented her from traveling abroad.33 She was arrested on

April 21 and charged with several crimes against the government for which she

would later be convicted.34 Her defense attorney, an American, was also arrested

and denied bail.


30
  ACtHPR, Umuhoza v. Rwanda, App. No. 003/2014, Judgement, 24 November 2017
[AFCHPR 21 (2018)] (“ACtHPR, Umuhoza v. Rwanda”).
31
   Id.; see also Edmund Kagire and Jason Straziuso , Rwandan opposition candidate denied run
for          office,     AP         (June        25,       2010),         available       at
https://www.thenigerianvoice.com/news/28616/rwandan-opposition-candidate-denied-run-for-
office.html (“Rwandan Opposition Candidate Denied Run For Office”).
32
     Silencing Dissent.
33
     Id.
34
   Id.; see also Elections in Rwanda, Two decades of clamping down on critics, Amnesty
International, available at https://www.amnesty.org/en/latest/campaigns/2017/08/rwandas-
repressive-tactics-silence-dissent-before-elections/.

                                            26
                 Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 27 of 90




           58.     During her trial, Martin Ngoga, Rwanda’s prosecutor general, told the

press that evidence implicated Rusesabagina in Ms. Umuhoza’s crimes, and that

they planned to either indict him in absentia or summon him to testify.35 But he

was never summoned to testify, and no charges against him were ever made

public.36

           59.     The government also targeted other FDU-Inkingi members. On

February 4, 2010, Joseph Ntawangundi was beaten outside a local government

office in Kinyinya, Kigali. Several months later, the police arrested several FDU-

Inkingi members in Kigali. Although some of them were released the next day,

three members were detained longer. Many of those arrested reported being beaten

while in police custody. Ultimately, FDU-Inking was precluded from participating

in the election after local authorities repeatedly denied the party permission to hold

their congress meetings, a perquisite for officially registering as a political party. 37




35
   Kezio-Musoke David, “Hotel Rwanda” Hero Implicated in Terrorism Case, Reuters (Oct. 27,
2010),                                    available                                     at
https://www.reuters.com/article/idUSTRE69Q4NB20101027?utm_source=feedburner&utm_me
dium=feed&utm_campaign=Feed%3A+reuters%2Fentertainment+%28News+%2F+US+%2F+E
ntertainment%29.
36
  Id., see also “Hotel Rwanda” manager accused of funding subversion, BBC (Oct. 27, 2010),
available at https://www.bbc.com/news/world-africa-11640808.
37
     Id.


                                              27
                 Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 28 of 90




                   2.    The oppression of the PS-Imberakuri party and its
                         members.

           60.     Before the election, the government also arrested and criminally

charged the founder and president of the PS-Imberakuri party, Bernand

Ntaganda.38 He too would eventually be convicted. Police raided Ntaganda’s house

and the PS-Imberakuri office on June 24, 2003.39 Several members of the party

who had gathered outside the U.S. embassy, where they had gone to seek

assistance following Ntaganda’s arrest, were also arrested. Most of them were

released the next day, but several others were detained longer. Party members

reported that police broke up their gathering, instructed them to give up their

membership in the party, and beat them while in custody.40 Sibomana Rusanagwa,

Private Secretary to Ntaganda, went missing without explanation.

           61.     Rona Peligal, Africa director at Human Rights Watch, observed that

“[t]hese incidents are occurring at the very moment that parties are putting forward

candidate for the presidential elections.” He further stated, “[t]he government is

ensuring that opposition parties are unable to function and are excluded from the

38
   Rwanda: Stop Attacks on Journalists, Opponents, Human Rights Watch, (Jun. 26, 2010),
available at https://www.hrw.org/news/2010/06/26/rwanda-stop-attacks-journalists-opponents
(“Rwanda: Stop Attacks on Journalists, Opponents”).
39
     Id.
40
     Id.


                                            28
                 Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 29 of 90




political process.”41 Peligal was not wrong. Like the FDU-Inkingi party, the PS-

Imberakuri party was also unable to participate in the 2010 election. The July 2

submission deadline for registering presidential candidacies passed with the party’s

leader in jail.42


                   3.     The oppression of the Democratic Green Party and its
                          members.

           62.     The leader of the Democratic Green Party and its members were

subjected to similar treatment. Frank Habineza, the party’s president, was

threatened by an unknown assailant at a Kigali restaurant on February 4, 2010.

And, as with the FDU-Inkingi party, the police repeatedly denied the Democratic

Green Party permission to hold their congress meeting. Ultimately, the party was

precluded from registering and, thus, could not enter a candidate in the election to

run against Kagame.43

           63.     In addition, First Vice President and founding member of the

Democratic Green Party, Andre Kagwa Rwisereka, went missing on July 12, 2003.




41
     Id.
42
     Silencing Dissent.
43
     Id.; see also Rwandan Opposition Candidate Denied Run For Office.


                                               29
              Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 30 of 90




He was found dead two days later with his head mostly severed from his body.44

Police initially stated that they believed Rwisereka was the victim of a robbery

because he was carrying a large sum of money. But after this theory was disputed,

the police alleged that a financial disagreement had arisen between Rwisereka and

Thomas Ntivugurzwa, the last person with whom he was seen, that resulted in

murder. Human Rights Watch reported that the events leading up to Rwisereka’s

death suggested a political motive instead. Rwisereka had expressed to friends and

colleagues that he feared his life was in danger due to his opposition to the RPF.

And he appeared increasingly concerned about his safety. A few weeks before his

death, a former member of the Democratic Green Party visited Rwisereka and tried

to convince him to leave the party, telling him that the RPF would never allow him

to leave the “family.”45 Rwisereka told those close to him that he perceived this as

a threat.46




44
   Josh Kron, Rwanda Opposition Figure Found Dead, New York Times (Jul. 14, 2010),
available at https://www.nytimes.com/2010/07/15/world/africa/15rwanda.html.
45
  Prior to helping found the Democratic Green Party, Rwisereka had been a long-standing
member of the RPF.
46
     Rwanda Opposition Figure Found Dead.


                                            30
            Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 31 of 90




              4.    The attempted assassination of Kayumba Nyamwasa and
                    subsequent assassination of journalist Jean-Léonard
                    Rugambage.

      64.     Another high-profile, violent attack was perpetrated on one of

Kagame’s dissenters about a month before Rwisereka was found murdered.

Kayuma Nyamwasa, former Head of Rwandan Intelligence and ambassador to

India, was shot in the stomach in Johannesburg, South Africa on June 19, 2010.

Nyamwasa sought exile in South Africa in early 2010 after a falling out with

Kagame. Kayumba made it known that he believed Kagame wanted him dead

because he challenged Kagame’s authoritarianism. Although Rwanda officials

denied government involvement, the day after the assassination attempt Kagame

stated at a rally that “[w]hoever betrays the country will pay the price, I assure you.

…Whoever it is, it is a matter of time.”47

      65.     Five days later, on June 24, Jean-Léonard Rugumbage, a Rwandan

journalist for Umuvugizi, an independent newspaper that often criticized the

government, was shot dead in front of his home.48 And at the time of his death,


47
   Rwanda, Repression Across Borders, Human Rights Watch (Jan. 28, 2014) available at
https://www.hrw.org/news/2014/01/28/rwanda-repression-across-borders; see also Rwandan
Nyamwasa murder plot: Four Guilty in South Africa, BBC (Aug. 29, 2014), available at
https://www.bbc.com/news/world-africa-28981317.
48
   Rwanda: Stop Attacks on Journalists, Opponents; see alsoJosh Kron, Rwandan Editor who
Accused Officials in Shooting is Killed, New York Times (June 25, 2010), available
athttps://www.nytimes.com/2010/06/26/world/africa/26rwanda.html (“Rwandan Editor who
Accused Officials in Shooting is Killed”).

                                          31
                 Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 32 of 90




Rugumbage was investigating the attempted assassination of Nyamwasa in South

Africa. And that morning Umuvugizi published an article by Rugumbage alleging

the government’s complicity in Nyamwasa’s assault. Jean-Bosco Gasasira,

Umuvugizi’s senior editor, blamed the government for Rugumbage’s death.49

Gasaria also stated that Rugumbage spoke to him repeatedly about being under

surveillance in the week preceding his murder.50


                   5.    The suppression of free speech and the media.

           66.     Rugumbage’s murder was part of a larger pattern of government

media censorship during the 2010 election. On March 3, Deogratias Mushayidi, a

former journalist and Kagame critic living in exile in Burundi, was arrested and

extradited to Rwanda to stand trial on charges of plotting to overthrow the

government.51 On April 13, the Rwandan Media High Counsel suspended two

independent newspapers, Umuseseo and Umuvugizi, for six months.52                The

following week Umuvugizi’s senior editor, Gasaria, fled the country after receiving



49
     Rwandan Editor Who Accused Officials in Shooting is Killed.
50
     Id.
51
   Rwanda: Kagame Critic Mushayidi Jailed for Life, BBC (Sep. 17, 2010), available at
https://www.bbc.com/news/world-africa-11350976.
52
     Rwanda: Stop Attacks on Journalists, Opponents.


                                                32
                 Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 33 of 90




numerous threats. A month later, Umuseso’s editor, who also received multiple

threats, did the same.53 In July, the government arrested and detained several

journalists from another newspaper, Umurabyo.54 On July 28, the government

seized copies of The Newsline, an English newspaper run by Umuseso journalists

from exile.55

           67.     Following the election, a U.S. Official with the National Security

Council expressed concern over the treatment of the media and other “disturbing

events” surrounding the 2010 election.56 Spokesman Mike Hammer stated that

“[w]e remain concerned, however, about a series of disturbing events prior to the

election, including the suspension of two newspapers, the expulsion of a human

rights researcher, the barring of two opposition parties from taking part in the

election, and the arrest of journalists.”57 The statement also indicated that the

U.S.’s concerns had been conveyed to the Rwandan government in the hopes that




53
     Id.
54
     Id.
55
     Id.
56
  “Disturbing Events’ Marred Rwanda Leader’s Re-election, U.S. Says, Reuters (Aug. 14,
2010), available at https://www.nytimes.com/2010/08/15/world/africa/15rwanda.html.
57
     Id.


                                            33
                 Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 34 of 90




“leadership will take steps toward more democratic governance, increased respect

for minority and opposition views, and continued peace.”58

           68.     The European Union also voiced its concerns. On August 6, 2010, the

EU released a statement supporting the peaceful nature of the elections, but added

that “in view of future elections, the EU expects further efforts to increase the

inclusiveness and transparency of the process, in particular as regards the

registration of the candidates, the tabulation of results and other prerequisites for

achieving a level playing field.” But Kagame paid no heed to these concerns and

continued his descent toward dictatorship.


           D.      Kagame Continued to Oppress Political Opponents During His
                   Second Term.

           69.     There was no reprieve for political opponents following Kagame’s

victory in the 2010 election. Several opposition members were convicted of crimes

against the state and sentenced to prison. Several others were assaulted or killed.

Initially, the leaders of the FDU-Inkingi and PS-Imberakuri, both of whom were

arrested during the 2010 election, were convicted and sentenced to prison.

Ntaganda, who was charged with endangering national security, “divisionism,” and

attempting to organize demonstrations without authorization, was sentenced to four



58
     Id.

                                             34
               Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 35 of 90




years in prison.59 Ingabire received an eight-year sentence after being charged

with multiple offenses linked to “terrorist acts” and “genocide ideology.”60 There

were numerous allegations that witnesses had been detained and coerced by the

government.61

         70.     In September 2011, Rwandan security personnel shot and injured a

PS-Imberakuri party member. Authorities alleged that Eric Nshimyumuremyi was

shot because he was armed and looking for a fight. A party spokesman challenged

this narrative, claiming that Nshimyumuremyi was not armed as authorities

claimed, but was shot because he was a member of an opposition party.62

         71.     Charles Ingabire, a Rwandan journalist was shot and killed on

November 30, 2011. Ingabire was the editor of Inyenyeri News and a vocal critic of

the Rwandan government. He was shot twice in the chest while leaving a bar in

59
   Rwanda: Opposition Leader’s Sentence Upheld, Human Rights Watch (Apr. 27, 2012),
available at https://www.hrw.org/news/2012/04/27/rwanda-opposition-leaders-sentence-upheld
(“Eight Year Sentence”).
60
   Human Rights Watch, Rwanda: Eight-year sentence for opposition leader, (Oct. 30, 2012),
available at       https://www.hrw.org/news/2012/10/30/rwanda-eight-year-sentence-opposition-
leader; see also Rwanda Opposition Leader Sentenced to Eight Years, Reuters (Oct. 30, 2012),
available at           https://www.nytimes.com/2012/10/31/world/africa/rwanda-court-sentences-
victoire-ingabire.html.
61
     Eight Year Sentence.
62
  2010 Country Reports on Human Right’s Practices – Rwanda, United States Department of
State,(Apr. 19, 2013), available at https://www.refworld.org/country,,,,RWA,,517e6de79,0.html
(“State Dept. Rep.”).


                                             35
                Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 36 of 90




Kampala where he had gone to meet friends. Ingabire told his friend in the months

leading up to his death that he had been threatened several times. About two

months before he was killed, Ingabire was attacked and beaten in Kampala. The

assailants, who also stole his computer, told Ingabire to close down his website.63

          72.     In August 2012, Frank Ntwali, brother-in-law to Nyamwasa and

chairperson of an opposition group in South Africa, was attacked outside

Johannesburg. Ntwali was in his car and was stabbed repeatedly with a knife.

Ntwali had been set to testify against the men on trial for attempting to assassinate

Nyamwasa.64

          73.     In October 2012, the former managing director of the Rwandan

Development Board was found dead in Mozambique. Théogène Turatsinze was

reported missing two days earlier. He was found tied up in ropes and floating in a

lake. Police in Mozambique initially implicated the Rwandan government in

Turatsinze’s death, before retracting the statement.65 According to a report issued


63
  Uganda/Rwanda: Investigative journalists murder, Human Rights Watch (Dec. 6, 2011),
available     at    https://www.hrw.org/news/2011/12/06/uganda/rwanda-investigate-journalists-
murder; see also Rwandan journalist Charles Ingabire killed in Uganda, BBC (Dec. 2, 2011),
available at https://www.bbc.com/news/world-africa-16012659.
64
   Rwanda, Repression across borders, Human Rights Watch (Jan. 28, 2014), available at
https://www.hrw.org/news/2014/01/28/rwanda-repression-across-borders (“Repression Across
Borders”).
65
     State Dept. Rep.


                                             36
               Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 37 of 90




by the U.S. Department of State, political observers commented that Turatsinze

had access to politically sensitive information related to certain Rwandan

government insiders.66

         74.     In an incident following a similar pattern and practice to the one at

issue here, Rwandan refugee Joel Mutabazi was kidnapped and forcibly returned to

the country. Initially, Mutabazi, who was living in exile in Uganda, was reported

missing on October 25, 2013. His whereabouts were unknown for six days. He

reappeared in Rwanda police custody and was accused by Rwandan authorities of

terrorism and other offenses. Daniel Bekele of Human Rights Watch stated that

“[i]t’s unconscionable that they handed him over summarily to the police force of

the country whose persecution he fled.”67

         75.     The former Head of Rwandan Intelligence, Patrick Karegeya, was

assassinated in South Africa two months later on New Year’s Eve. Karegeya was

found strangled in his hotel room.         Once a powerful figure in the Rwandan

government, Karegeya fled to South Africa after he fell out with the regime. Once

in South Africa, Karegeya founded the Rwanda National Congress, an opposition



66
     Repression Across Borders.
67
  Uganda/Rwanda: Forcible Return Raises Grave Concerns, Human Rights Watch (Nov. 4,
2013), available at https://www.hrw.org/node/251643/printable/print.


                                            37
               Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 38 of 90




group. His friends and family are certain he was murdered on Kagame’s orders.68

South African prosecutors chose not to pursue the men wanted for Karegeya’s

murder after discovering “close links” between the suspects and the Rwandan

government.69 Kagame denied any involvement, but not long after the murder,

commented, “[y]ou can’t betray Rwanda and not get punished for it . . .. Anyone,

even those still alive, will reap the consequences. Anyone. It is a matter of time.” 70


         E.      Kagame Prolonged His Authoritarian Rule By Pushing Through a
                 Constitutional Amendment Extending the Term Limits For His
                 Presidency.

         76.     The constitution ratified by Rwandans in 2003 limited the office of

the president to two seven-year terms. During his second term, Kagame began to

hint at the possibility of his serving beyond those limits. Referring to inquiries

about whether and when he planned to leave office, Kagame stated “I think at

some point we need to leave countries and people to decide their own affairs.”71

68
  Gabriel Gatehouse, Patrick Karegeya: Mysterious Death of Rwandan Exile, BBC (Mar. 26,
2014). Available at https://www.bbc.com/news/world-africa-26752838 (“Mysterious Death”).
69
  Michela Wrong, Suspects in Rwandan Spy Chief’s Death ‘linked to government’, The Guardian
(Jan. 21, 2019), available at; https://www.theguardian.com/world/2019/jan/21/letter-links-
suspects-in-rwandan-spy-chiefs-death-to-government.
70
     Mysterious Death.
71
    David Smith, Paul Kagame hints at seeking third term as Rwandan president, The Gardian
(23 April 2014), available at https://www.theguardian.com/world/2014/apr/23/paul-kagame-
third-term-rwandan-president.


                                            38
                 Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 39 of 90




He further stated, “let’s wait and see what happens as we go. Whatever will

happen, we’ll have an explanation.”72

           77.     By November 2015, both houses of the Rwanda’s parliament had

unanimously approved a constitutional amendment that afforded Kagame the

opportunity to seek re-election for one additional seven-year term and two

additional five-year terms.73 Rwandan citizens voted to approve the referendum on

December 18, 2005, thus making it possible for Kagame to remain in power until

2034.

           78.     The constitutional amendment drew international criticism, including

censure from the United States.74 In a press release, the U.S. Department of State

criticized the plan to extend Kagame’s term: “We do not support those in positions

of power changing constitutions solely for their political self-interest.”75           The

British Minister for Africa, James Duddridge, questioned the manner in which the


72
     Id.
73
  Rwanda: Referendum Approves Extended Presidential Terms, Global Legal Monitor (Dec. 20,
2015), available at https://www.loc.gov/law/foreign-news/article/rwanda-referendum-approves-
extended-presidential-terms/ (“Referendum Approves Extended Presidential Terms”).
74
   Christina Krippahl, Kagame’s Third Term Bid Draws International Criticism, Reuters (July
12, 2015), available at https://www.dw.com/en/kagames-third-term-bid-draws-international-
criticism/a-18900414.
75
  Referendum Approves Extended Presidential Terms (quoting Press Release, John Kirby, U.S.
Department of State, (Sep. 4, 2015)).


                                             39
                 Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 40 of 90




referendum was conducted, specifically noting that “[t]he short timeframe between

the announcement of the referendum and the vote did not allow sufficient time for

voters to consider and debate the proposed changes and for the case for and against

to be made.”76

           79.     Kagame claimed to have resisted the efforts to extend his term,

insisting that there was room for someone else to assume his role.77 Speaking at the

World Economics Forum on Africa in 2016, he stated, “I didn’t ask for this thing,”

and indicated that he told his people, “[y]ou need to take a risk and look for

someone else.”78 But the questionable manner in which the referendum was

conducted and the consistent, repressive efforts of Kagame’s regime to stifle his

political competitors during his subsequent candidacy in 2017 belie his

protestations.




76
  Id. (quoting Press Release, Foreign & Commonwealth Office & James Duddridge MP, (Dec.
21, 2015)).
77
   I Don’t Want Third Terms, Says Rwanda’s Kagame, Reuters (May 11, 2016), available at
https://www.reuters.com/article/us-africa-economy-kagame/i-didnt-want-third-term-says-
rwandas-kagame-idUSKCN0Y225T.
78
     Id.


                                            40
             Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 41 of 90




       F.      Violence, Intimidation, and Abuse Ushered Kagame Into a Third
               Term in 2017.

       80.     Despite his professed reluctance hold onto power, Kagame announced

his intention to run for a third term on January 1, 2016. Human Rights Watch

chronicled the politically repressive environment in the 18 months leading up to

the August 2017 election.79 Political opposition members were once again arrested

arbitrarily, interrogated, and beaten. Some disappeared. The candidates themselves

suffered harassment, threats, and intimidation. Journalists who spoke out against

the regime were harassed and arrested. Citizens reported intimidation and voting

irregularities at polling places. Given such tactics, it is no wonder that Kagame was

able to boast a month before the elections, “I’m very pleased because we are

already aware of the results of the elections . . .. Anyone who says that results are

not known is lying. The results were already known since December 2015 [when

the constitutional referendum was approved].”


               1.    Kagame again targeted FDU-Inkingi members.

       81.     Three months after Kagame announced his candidacy, an FDU-

Inkingi member was arrested after visiting the party’s president, Ingabire, in

prison. Léonille Gasengayire was interrogated and beaten because of a book she
79
   Rwanda: Politically Closed Elections, Human Rights Watch (Aug.18, 2017), available at
https://www.hrw.org/news/2017/08/18/rwanda-politically-closed-elections (“Politically Closed
Elections”).


                                            41
                 Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 42 of 90




attempted to bring Ingabire in prison.80         The same day that Gasengayire was

arrested, another FDU-Inkingi member, Illuminée Iragena, was reported missing.

Those close to her fear she was killed while in detention.81 Although Gasengayire

is eventually released, she was re-arrested in August 2016 and charged with

inciting insurrection or disorder in connection with her opposition activities as an

FDU-Inkingi member. Gasengayire was detained for seven months in pre-trial

detention before being acquitted and released. Several witnesses who testified at

her trial reported being threatened.82

           82.     Théophile Ntirutwa, the FDU-Inkingi representative for Kigali, was

arrested in September 2016. He too suffered beatings during the subsequent

interrogation about his membership in the party. He was released two days later.83

In January 2017, FDU-Inkingi’s vice president, Boniface Twarigmana, was

repeatedly questioned by police regarding his alleged role in publishing

information on the extrajudicial killings of Kagame’s political opponents.84 He


80
     Id.
81
  Id.; see also Rwanda: Opposition Activist Missing, Human Rights Watch (Mar. 6, 2017),
available at https://www.hrw.org/news/2016/09/29/rwanda-opposition-activist-missing.
82
     Id.
83
     Id.
84
     Id.


                                            42
                Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 43 of 90




was arrested again in September 2017 and charged with various crimes against the

government.


          83.     The government continued its crack-down on the media, trampling

Rwandans’ right to free speech. One of the country’s few investigative journalists,

John Williams Ntwali, was arrested and accused of raping a minor in January

2016. The charges were later dropped for lack of evidence.85 Reporters Without

Borders (“RSF”) condemned the use of what it labeled as “trumped up charges” to

intimidate Ntwali. At the time of his arrest, Ntawli had been investigating several

sensitive issues, including the death of Assinapol Rwigara, father of Diane

Rwigara, who would late attempt to run for president. This was not the first time

Ntawali had been targeted. He had been arrested on several prior occasions and

also had his website blocked by the government in an apparent attempt to shut

down his critical reporting.86

          84.     A few days after Ntwali’s arrest, police raided the office of the East

Africa newspaper and confiscated computers belonging to two journalists. The

computers belonged to Ivan Mugisha and Moses Gahigi, who were in the process

85
   Id.; see also Investigative Reporter Freed Provisionally after Prosecutor Reduces Charge,
RSF (Feb. 10, 2016), available at https://rsf.org/en/news/investigative-reporter-freed-
provisionally-after-prosecutor-reduces-charge.
86
     Politically Closed Elections.


                                             43
                Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 44 of 90




of investigating cases of alleged tax evasion and corruption. Mugisha was arrested

by police and questioned for several hours before being released.87 Reporters

Without Borders denounced the search, calling it an “act of intimidation.”88

          85.     Later that year, on October 8, Joseph Nkusi, a Rwandan blogger who

wrote critically about the Rwandan government was arrested and questioned about

his political activities and his blog.89 A week later, Robert Mugabe, editor of the

Great Lakes Voice, published an article alleging that he had been the victim of

multiple kidnapping attempts in the preceding days.90 Mugabe claimed that during

the second incident he was intercepted by three men driving in a car who roughed

him up and took his cellphone.91 On August 8, 2016, journalist and singer John

Ndabarasa was reported missing.92 Ndabarasa reappeared seven months later and


87
     Id.; see also RFI, Rwanda: Many questions after the search of a newspaper, Feb. 5, 2016.
88
     RFI, Rwanda: Many Questions After the Search of a Newspaper.
89
     Politically Closed Elections.
90
   Id.; see also Chris Kamo, Rwandan Investigative Journalist Survives Kidnap, Phone Taken,
Global Post (2016), available at https://glpost.com/breaking-news-rwandan-investigative-
journalist-robert-mugabe-survives-kidnap-phone-taken/.
91
   Chris Kamo, Kagame Strikes Again – A Rwandan Investigative Journalist Robert Mugabe
survives kidnapping (Oct. 15, 2016), available at https://glpost.com/kagame-strikes-again-a-
rwandan-investigative-journalist-bob-mugabe-survives-kidnapping/.
92
   Politically Closed Elections; see alsoMissing Journalist Reappears in Rwanda, Amnesty
International          (Mar.            13,          2017),           available       at
https://www.amnesty.org/download/Documents/AFR4758582017ENGLISH.pdf.


                                                 44
                 Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 45 of 90




spoke to local media, telling them he had fled the country out of fear of

prosecution.93 But many were skeptical that this was the true explanation behind

his disappearance.94


                   2.    Kagame again        harassed   and     intimidated     potential
                         candidates.

           86.     As in 2010, PSI-Imberakuri president Ntaganda was arrested before

the upcoming election. He was charged with disobeying the enforcement of law,

organizing an illegal demonstration, and illegal formation and leadership of a

political organization.95 A pro-government news outlet accused potential

independent candidate, Philippe Mpayimana, of minimizing the genocide.96 Diane

Rwigara announced her intention to run in the election; three days later nude

photos of her—which she alleged to be forgeries—appeared on social media.97

Rwigara was eventually disqualified and not allowed to run.98 Several other


93
     Id.
94
   Rwanda: Opposition Activist Missing, Human Rights Watch (Sep. 29, 2016), available at
https://www.hrw.org/news/2016/09/29/rwanda-opposition-activist-missing.
95
     Rwanda: Politically Closed Elections.
96
     Id.
97
   Id.; see also Busari, Stephanie, Fake Nude Photos Were Used o ‘Silence Me’, Disqualified
Rwandan        Candidate      Says,     CNN     (Aug.     5,    2017),      available    at
https://www.cnn.com/2017/08/04/africa/rwanda-election-nude-photos-candidate/index.html.
98
     Id.

                                             45
             Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 46 of 90




candidates were also disqualified. Kagame won the election with reportedly more

than 98% of the vote, but many saw this as a reflection of an oppressive political

environment rather than evidence of overwhelming support.99


       G.      Kagame’s Political Opponents Continue to Disappear and Suffer
               Violent, Unexplained Deaths.

       87.     The pattern of violence and political oppression continued to mark

Kagame as the dictator he has become.100 In three years since the 2017 election,

many more political opponents have inexplicably “disappeared.” Others have been

assaulted or killed.

       88.     Twagirimana, the vice-president of FDU-Inkingi, went missing on

October 8, 2018, while incarcerated in Muhanga.101 Twagirimana was being

detained while awaiting trial on charges linked to state security.               Rwandan

authorities claimed he escaped, but friends and colleagues claim otherwise. They




99
   Zack Baddorf, Rwandan President’s Lopsided Re-election Is Seen as a Sign of Oppression,
New         York       Times        (Aug.         6,       2017),        available      at
https://www.nytimes.com/2017/08/06/world/africa/rwanda-elections-paul-kagame.html.
100
   See e.g., Kara Fox, Opposition members keep going 'missing' in Rwanda. Few expect them to
return, CNN (Jul. 27, 2019), available at https://www.cnn.com/2019/07/27/africa/rwanda-
opposition-disappearances-intl/index.html (“Opposition members keep going 'missing'”).
101
   Ida Sawyer, One Month Since Rwandan Opposition Leader Disappeared, Human Rights
Watch (Nov. 8, 2018), available at https://www.hrw.org/news/2018/11/08/one-month-rwandan-
opposition-leader-disappeared.


                                            46
                  Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 47 of 90




allege that Twagirimana was abducted and taken away in a prison vehicle.102 He

has not been seen or heard from since, and his party fears him dead.103

            89.     In March 2016, a member of Mr. Twagirimana’s party disappeared,

and last May, a party representative’s body was found mutilated. The party’s

chairman is serving a 15-year prison sentence on charges of terrorism and

threatening national security, after running for president in 2010.104

            90.     In July 2019, yet another member of FDU-Inkingi “disappeared.”

Journalist Eugène Ndereyiama was on his way to a meeting in Nyagatare, but

never arrived.          Friends who were in communication with him while he was

traveling say that he never arrived. He has not been seen or heard from since.105

            91.     Anselme Mutuguimana, assistant to FDU-Inking leader Ingabire, was

found dead in a forest in northwestern Rwanda on March 3, 2019, with indications




102
      Id.
103
      Opposition members keep going 'missing'.
104
   A. L. Dahir, “‘Hotel Rwanda’ Hero, Paul Rusesabagina, Is Held on Terrorism Charge”, The
New York Times, 31 August 2020 (“31 August NYT Article”), available at
<https://www.nytimes.com/2020/08/31/world/africa/paul-rusesabagina-hotel-rwandaarrest.
html?auth=login-email&login=email> (last accessed 6 October 2020).
105
    Disappearances Require Credible Investigations, Human Rights Watch, (Aug. 15, 2009),
available at https://www.hrw.org/news/2019/08/15/rwanda-disappearances-require-credible-
investigations.


                                                 47
               Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 48 of 90




of strangulation. Mutuguimana had just been released in August 2018 after

spending several years in prison for inciting insurrection.106

         92.     Syldion Dusabumuremyi was stabbed to death on September 23, 2014

by two unidentified men.                 Dusabumuremyi was FDU-Inkingi’s national

coordinator.107

         93.     Then, on May 11, 2020, nine armed men entered the shop of FDU-

Inkingi member, Theophile Ntirutwa, and stabbed Theoneste Bapfakurera to death,

under the mistaken belief that he was Ntirutwa.108

         94.     Human Rights Watch has called on Rwanda’s international partners

and the United Nation’s secretary-general to demand transparent, credible

investigations into these deaths and disappearances.109 To date, however, there has

been no justice or reprieve for Kagame’s political opponents.



106
   Another Mysterious Opposition Death in Rwanda, Human Rights Watch (Mar. 12, 2019),
available   at    https://www.hrw.org/news/2019/03/12/another-mysterious-opposition-death-
rwanda.
107
  Killing is Latest Attack on Opponents, Human Rights Watch (Sep. 24, 2019), available
athttps://www.hrw.org/news/2019/09/24/rwanda-killing-latest-attack-opponents (“Killing is
Latest Attack on Opponents”).
108
    Chris Kamo, Rwanda: “Victorire Ingabire Should be Arrested at Least, Killed at Best, ”
Global Post (Apr. 2020), available at https://glpost.com/rwanda-victoire-ingabire-should-be-
arrested-at-least-killed-at-best/.
109
      Killing is Latest Attack on Opponents.


                                               48
                  Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 49 of 90




            95.     In its most recent annual Report on Human Rights and Democracy

around the World, the European Union described the political situation in Rwanda

as “largely unchanged with continued reports of serious violations of civil and

political rights and continued progress on social and economic rights.”110 It goes

on to describe the EU’s key emphasis on “the area of the most serious violations of

human rights – i.e. enforced disappearances, arbitrary detentions and use of torture

and other inhuman or degrading treatments in detention facilities,” as well as

repeated infringement of political rights such as the rights to association and free

speech.111


II.         THE CO-CONSPIRATORS’ ABDUCTION OF PAUL RUSESABAGINA.

            96.     Paul Rusesabagina is a Rwandan humanitarian and activist and a

citizen of Belgium.          Born to farmers in South Central Rwanda in 1954, Mr.

Rusesabagina studied hotel management at Utalii College in Nairobi, Kenya. After

completing his education in Kenya and Switzerland, Mr. Rusesabagina joined

Sabena Hotels, where he managed luxury hotels in Rwanda’s capital, Kigali.




110
   EU Annual Report on Human Rights and Democracy in the World 2018 – Rwanda, European
Union (May 21, 2019), available at https://eeas.europa.eu/delegations/rwanda/62839/eu-annual-
report-human-rights-and-democracy-world-2018-rwanda_en.
111
      Id.

                                             49
            Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 50 of 90




      97.     As violence swept through Rwanda in 1994, Mr. Rusesabagina

converted Kigali’s Hôtel des Milles Collines into a safe haven, offering refuge to

1,268 Tutsis and moderate Hutus fleeing the Interahamwe militias.          As the

Rwandan genocide raged outside the hotel’s gates, no one in the hotel was injured

or killed. Mr. Rusesabagina’s story inspired the Academy Award-nominated film

Hotel Rwanda, which was met with international acclaim.

      98.     Since his acts of heroism during the 1994 genocide, Mr. Rusesabagina

has remained a tireless advocate for human rights and justice. In 1996, he fled to

Belgium, where he has citizenship, after an assassination attempt. In 2006, he

published his autobiography, An Ordinary Man. Also in 2006 he founded the Hotel

Rwanda      Rusesabagina    Foundation,    a   non-governmental   and    non-profit

organization that supports survivors and victims of genocide and works to promote

reconciliation and peace in Africa’s Great Lakes region.

      99.     Mr. Rusesabagina has also been an outspoken critic of the Kagame

regime. While Kagame has been lauded in some quarters for maintaining political

and economic stability, his rule has also been marked by ongoing repression and

gross human rights violations.

      100. Mr. Rusesabagina resides with his wife in San Antonio, Texas and

Brussels, Belgium. Both are lawful permanent residents of the United States. All


                                          50
           Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 51 of 90




six of their children are Belgian citizens; two of their children (Carine Izere

Kanimba and Roger Rusesabagina) are dual citizens of the United States and

Belgium.

      101. Mr. Rusesabagina has been the recipient of numerous prestigious

awards, including the U.S. Presidential Medal of Freedom, awarded by President

George W. Bush in 2005, the Tom Lantos Human Rights Prize, the University of

Michigan’s Raoul Wallenberg Medal, and the National Civil Rights Museum’s

Freedom Award.


      A.     The Rwandan        Authorities’   History    of   Persecuting    Mr.
             Rusesabagina.

      102. After Mr. Rusesabagina was awarded the Presidential Medal of

Freedom, the United States’ highest civilian award, the government of Rwanda

began a smear campaign against Mr. Rusesabagina in an attempt to blunt his

political influence.

      103. Following the award, the New Times, a Rwandan government-run

newspaper, published a series of articles attacking Mr. Rusesabagina. For example,

one of the articles was entitled “A man who sold the soul of the Rwandan




                                       51
               Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 52 of 90




Genocide to amass medals.” Months later, Mr. Kagame said Rwanda had no need

for “manufactured” heroes “made in Europe or America.”112

            104. Mr. Rusesabagina’s 2006 memoir contained sharp criticisms of

Kagame’s regime. Mr. Rusesabagina wrote that Rwandan was “[a] nation

governed by and for the benefit of a small group of elite Tutsis,” and that “[t]hose

few Hutus who have been elevated to high-ranking posts are usually empty suits

without any real authority of their own.”113 He further stated that “[w]hat exists

now in Rwanda is a new version of the akazu, or the ‘little house’ of corrupt

businessmen who have long surrounded the president. The same kind of impunity

that festered after the 1959 revolution is happening again, only with a different

race-based elite in power.”114

            105. Mr. Rusesabagina’s book also questioned Rwanda’s post-genocide

progress towards democracy: “Rwanda has a cosmetic democracy and a hollow

system of justice, and this is why I think it is far too soon to say Never Again for

my country. We are not binding up the wounds of history. And I can assure you of

112
   Abdi Latif Dahir, Declan Walsh, Matina Stevis-Gridneff and Ruth Maclean, How the Hero of
“Hotel Rwanda” Fell into a Brutal Strongman’s Trap, New York Times (Sep. 18, 2020),
available at https://www.nytimes.com/2020/09/18/world/africa/rwanda-paul-rusesabagina.html
(“Brutal Strongman”).
113
      Paul Rusesabagina, An Ordinary Man, Penguin (2006), at 199.
114
      Id.


                                               52
               Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 53 of 90




this as a Rwandan: History dies hard.”115 Regarding Kagame, Mr. Rusesabagina

stated that he “was the general of the [RPF] army that toppled the genocidaire

regime and ended the slaughter, and for this he deserves credit.            But he has

exhibited many characteristics of the classic African strongman ever since taking

power.”116 In particular, Mr. Rusesabagina questioned the integrity of the 2003

election results showing that Kagame won 95% of the vote: “There is nobody in

the world that can call results like that a ‘free election’ and keep a straight face.”117

He also claimed that Rwanda’s parliament was essentially a “rubber stamp for the

will of the president.”118

            106. Also in 2006, Mr. Rusesabagina founded the PDR-Ihumure political

party, and as the PRD representative he currently serves as the Vice President of

the Rwanda Movement for Democratic Change (MRCD), a coalition of opposition

groups in exile that includes the PDR-Ihumure. The emphatic focus of MRCD is

to seek democratic change and highlight the plight of millions of Rwandan

refugees and exiles, like Mr. Rusesabagina, who remain trapped outside the


115
      Id. at 200.
116
      Id. at 198-99.
117
      Id. at 199.
118
      Id.


                                           53
               Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 54 of 90




country more than a quarter century after the genocide. In the words of Mr.

Rusesabagina: “We wanted to wake up the international community, foreign

countries and Rwanda itself.” “To remind them that we also exist.”119

            107. Mr. Rusesabagina has continually and forcefully criticized the

Kagame regime. In a January 2007 interview with Reuters, he stated that

“[a]ctually we are not very far from another genocide.”120 He also questioned the

effectiveness of the genocide trials, telling the reporter that “[a]s long as justice is

not done there will be no reconciliation,” that “[t]he justice in place is biased,” and

that “[t]hey are focusing on cases of Hutus who killed Tutsis but not Tutsis who

killed Hutus.”121

            108. A few months later, Mr. Rusesabagina referred to Kagame during

another interview as a “war criminal.” He accused Kagame of killing innocent

Hutu citizens. He also noted that Kagame labeled anyone who spoke out against

him as an enemy and would “come after” them. Mr. Rusesabagina went on to list

several examples of both Hutu and Tutsi officials assassinated by Kagame. He


119
      Brutal Strongman.
120
   John Chiaemen, “Hotel Rwanda” hero fears new Hutu-Tutsi killings, Reuters (Jan. 21, 2007),
available at https://www.reuters.com/article/us-rwanda-rusesabagina/hotel-rwanda-hero-fears-
new-hutu-tutsi-killings-idUSL1192073920070111.
121
      Id.


                                             54
          Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 55 of 90




stated, “You see a clear pattern of—what would you call it, genocide? murder?

assassinations? —state orchestrated terrorism that has occurred under the Kagame

government since 1994.”122

      109. In June 2007, Mr. Rusesabagina reported Mr. Kagame to an

international tribunal on war crimes in Rwanda, for atrocities he said had been

committed by Mr. Kagame’s troops during the genocide.

      110. Mr. Rusesabagina also laid out his concerns about Kagame’s regime

to U.S. Speaker of the House, Nancy Pelosi, and other lawmakers. He called into

question the integrity of the presidential elections and the effectiveness of the

gacaca courts. He also pointed out the under-representation of Hutus among

government officials, the extreme overcrowding of Rwanda’s prisons, and the

excessive delays experienced by many prisoners awaiting trial. Mr. Rusesabagina

accused Kagame of employing a sinister intelligence agency to silently suppress

Rwandans by bringing charges against or kidnapping dissenters.

      111. In an effort to undermine Mr. Rusesabagina’s credibility, pro-

government Rwandan media reacted to his public rebuke of the regime with an

onslaught of news articles viscously attacking his character. New Times published


122
    Keith Harmon Snow, The Grinding Machine: Terror and Genocide in Rwanda, Toward
Freedom (Apr. 24, 2007), available at https://towardfreedom.org/story/archives/africa-
archives/the-grinding-machine-terror-and-genocide-in-rwanda/.


                                         55
          Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 56 of 90




21 articles over a six-month period with headlines like “Rusesabagina’s

Megalomania Has No Limit,” “Rusesabagina’s dishonest behavior,” and “Paul

Rusesabagina created a hoax charity to enrich himself.” In reporting on Mr.

Rusesabagina’s statements to ICTR, a July 2007 article in New Times charged him

with “milking the ‘sacred cow’ in the name of Genocide.”123 And among many

other things, these articles accused Mr. Rusesabagina, falsely, of exaggerating his

role and profiting from the genocide.

      112. Mr. Rusesabagina’s outspoken criticism of the Kagame regime,

combined with his high profile following the success of Hotel Rwanda, has caused

the government to try to discredit, smear, and silence him.

      113. The government has repeatedly tried to damage Mr. Rusesabagina’s

image by promoting revisionist histories of what happened inside the Hôtel des

Milles Collines. Despite numerous accounts that confirm Mr. Rusesabagina’s acts

of heroism, the government has tried to paint him as a “false hero” created by

Hollywood, even resorting to bribing some of the witnesses to publicly support this




123
    Times Reporter, Rusesabagina propogates ill-fated political manoeuvres, The New Times
(July 26, 2007), available at https://www.newtimes.co.rw/section/read/616.


                                           56
            Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 57 of 90




narrative. Kagame himself, soon after Hotel Rwanda was released, called the

stories of Mr. Rusesabagina’s heroism “totally false.”124

       114. The government has labeled Mr. Rusesabagina a genocide negationist,

genocide ideologist, and genocide denier. For example, in January 2020, New

Times called him “a known denier of the 1994 Genocide.”125 Of course, nothing

could be further from the truth – Mr. Rusesabagina is a sought-out speaker about

the horrors of the 1994 genocide. But he speaks about the genocide in a way that

deviates from the one-sided, sanitized, and simplified narrative propagated by the

government – he acknowledges that both Tutsis and Hutus were killed in the

genocide, and that the RPF committed atrocities when it took control of the

country. His family also experienced the horrors of the Genocide first-hand: he and

his wife adopted Anaise and Carine after their parents were murdered in the

Genocide.


124
    Max Bearak, Paul Rusesabagina, of ‘Hotel Rwanda’ Fame, Arrested on Terrorism Charges,
Washington           Post          (Aug.        31,          2020)            available           at
https://www.washingtonpost.com/world/africa/paul-rusesabagina-of-hotel-rwanda-fame-
arrested-on-terrorism-charges/2020/08/31/24e6d5ca-eb7c-11ea-bd08-1b10132b458f_story.html
(“Just a few months after the film [Hotel Rwanda] was screened in front of thousands in Kigali’s
biggest stadium, Kagame called Rusesabagina a ‘manufactured hero.’ ‘He should try his talents
elsewhere and not climb on the falsehood of being a hero, because it’s totally false,’ the president
said.”).
125
   James Karuhanga, Uproar as Rusesabagina is Given Platform to Negate Genocide Against
Tutsi, The New Times (Jan. 5, 2020), available at https://www.newtimes.co.rw/news/uproar-
rusesabagina-given-platform-negate-genocide-against-tutsi.


                                                57
           Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 58 of 90




       115. Mr. Rusesabagina’s positions on the 1994 genocide, which have been

documented and confirmed by humanitarian and aid groups, scholars, and UN

reports, have earned him the ire of the Kagame regime. While the government’s

accusations are ridiculous, they are serious – genocide denial and similar acts are

crimes in Rwanda with significant prison terms.126

       116. The government has also repeatedly accused Mr. Rusesabagina of

other criminal conduct. For example, Rwanda’s Ambassador to the United States,

James Kimonyo, stated at a forum in Chicago that Mr. Rusesabagina purchased

guns in South Africa in 2007 to aid rebel groups in the Congo – an accusation that

has been repeated by the state-owned New Times. Yet no evidence was ever

produced—none exists—and no criminal charges were ever filed.

       117.    Similarly, starting in 2010, government spokespersons and New

Times began asserting that Mr. Rusesabagina was funding the Forces

démocratiques de libération du Rwanda (“FDLR”), a Hutu rebel group based in

Congo that is considered a terrorist organization. Mr. Rusesabagina called these

allegations a “baseless” attempt by the government to tarnish his reputation, and


126
   Law on the Crime of Genocide Ideology and Related Crimes, No. 59/2018(Aug. 22, 2018), at
Arts.                 5–7                (Rwanda),                   available                at
https://minijust.gov.rw/fileadmin/Laws_and_Regulations/Law_on_Cyber_crimes_2018.pdf
(denial of genocide, minimization of genocide, and justification of genocide are each punishable
by 5 to 7 years’ imprisonment).


                                              58
           Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 59 of 90




unequivocally stated, “I have sent no money to terrorists.” Contending that the

prosecutor was lying, he further averred that “[t]his is pure and simple fabrication

from Kigali.”127 Indeed, no evidence was ever brought forth to prove the

government’s claim—none exists. Mr. Rusesabagina’s current detention and the

alleged charges that appear will be brought against him are little more than a

repackaging of these same false allegations.

       118. Lodging false charges against political opponents is a trademark of

Kagame’s authoritarian rule. Accusing Mr. Rusesabagina of crimes against the

government perpetuates a clear pattern employed by the RPF to silence and

suppress political opposition. As detailed above, the government has repeatedly

used this tactic to harass, intimidate, and ultimately incarcerate other Kagame

critics.

       119. Mr. Rusesabagina also endured a series of violent attacks.                      In

Brussels, intruders broke into his home three times. He has received death threats

and survived an assassination attempt.

       120. After Mr. Rusesabagina moved to the United States in 2007, Kagame

continued to monitor him. Government agents regularly attended his public


127
   Faith Karimi, “Hotel Rwanda” hero denies sending money to rebels, CNN (Oct. 29, 2010),
available at
https://www.cnn.com/2010/WORLD/africa/10/28/rwanda.terror.allegations/index.html.


                                            59
           Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 60 of 90




lectures, frequently attempting to disrupt them. Mr. Rusesabagina told Voice of

America’s Africa 54, “I can tell you that I never felt safe since 2000.”128

       121. None of this has deterred Mr. Rusesabagina’s efforts to bring the

Kagame regime’s criminality to the attention of the world media. In a 2016

interview with the Washington Post, for example, Mr. Rusesabagina stated that

“[t]he government we had in 1994 was a horrible dictatorship. It has been replaced

by an equally cruel but more polished dictatorship.”129

       122. Mr. Rusesabagina contemplated running against Kagame in the 2017

presidential election, expressing his desire to “combine humanitarian with political

action to liberate Rwandan people from the dictatorship.”130 He continues to

advocate for democratic change, justice, and sustainable peace in Rwanda, and

calls upon Western leaders to use their influence to pressure Kagame and the



128
   Daughter of Rwandan ‘Genocide Hero’ Pleads. For His Release, VOA News (Sep. 5, 2020),
available at https://www.voanews.com/africa/daughter-rwandan-genocide-hero-pleads-his-
release.
129
    Pamela Constable, Hotel Rwanda hero decries oppression two decades after genocide, The
Washington Post (Jan. 28, 2016), available at https://www.washingtonpost.com/local/social-
issues/hotel-rwanda-hero-decries-oppression-two-decades-after-genocide/2016/01/28/4dc33e20-
c5f7-11e5-a4aa-f25866ba0dc6_story.html.
130
    Bill Lambrecht, African hero, now living in S.A., will run for Rwandan presidency, San
Antonio        News-Express         (Jan.        28,        2016),        available         at
https://www.expressnews.com/news/local/article/African-hero-now-living-in-S-A-will-run-for-
6791393.php.


                                             60
                 Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 61 of 90




Rwandan government to respect human rights, restore political freedoms, and

allow fair elections.

            123. For his efforts, Mr. Rusesabagina now finds himself facing charges of

terrorism. But this is just routine practice for the Kagame regime. As Human

Rights Watch recently highlighted: “President Paul Kagame and other senior

government officials, regularly threatened those who criticize the government or

the RPF,”131 and in 2019, “[s]everal opposition members and one journalist

disappeared or were found dead in mysterious circumstances.”132 In addition,

“[s]tate interference and intimidation have forced many civil society actors and

journalists to stop working on sensitive political or human rights issues.”133


            B.     The Co-Conspirators’ Abduction and Extraordinary Rendition of
                   Mr. Rusesabagina.

            124. In 2020, a man who identified himself as Bishop Constantin

Niyomwungere contacted Mr. Rusesabagina at his home in San Antonio, Texas

and invited him to speak at churches in Burundi about the Rwandan genocide and

Hotel Rwanda. Defendant Niyonwungere is a Rwandan citizen. The events to

which he purported to invite Mr. Rusesabagina were not political.                     Mr.
131
   Rwanda: Events of 2019, Human Rights Watch, accessed Sept. 6, 2020, available at
https://www.hrw.org/world-report/2020/country-chapters/rwanda.
132
      Id.
133
      Id.

                                             61
          Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 62 of 90




Rusesabagina was to speak only about his personal experiences in 1994, which he

frequently does with schools, universities, and churches. The visit was intended to

be short – from August 26, 2020 to September 2, 2020.

      125. Without Mr. Rusesabagina’s knowledge, Kagame, the government of

Rwanda, and defendants Niyonwungere and GainJet had joined together in a

conspiracy to lure Mr. Rusesabagina to Dubai, to abduct him there, to deliver him

to Rwanda, to subject him to torture, and to hold him as a captive to stand “trial.”

      126. On August 26, 2020, as the conspirators knew and intended, Mr.

Rusesabagina flew from San Antonio to Chicago to Dubai, United Arab Emirates

on Emirates Airlines. The coconspirators had led Mr. Rusesabagina to believe that,

in Dubai, he would take a private jet hired by Niyomwungere to Bujumbura,

Burundi. He arrived in Dubai just before 7:00 pm local time on August 27. Later

that night, around 11:00 pm, he contacted his family to let them know he had

arrived safely. That was the last time the family heard from him for more than

eleven days. His wife and children attempted to reach him through a variety of

ways over the following days but were unable to do so.

      127. Pursuant to the coconspirators’ prearranged plan, defendant GainJet

took Mr. Rusesabagina to Kigali, Rwanda on a Bombardier Challenger 605 Plane

(Tail # SX-FSA) The GainJet aircraft that unlawfully held Mr. Rusesabagina left


                                         62
          Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 63 of 90




Dubai at 12:55 am local time and arrived in Kigali, Rwanda at 4:50 am local time.

Under international standards and other applicable law, the GainJet pilot and co-

pilot had control of and responsibility for the safety of all passengers on board. In

full view of those GainJet employees, as the plane began preparation for landing in

Kigali (the Defendants and their coconspirators had led Mr. Rusesabagina to

believe in Burundi) Mr. Rusesabagina hands were bound. Pursuant to its agreed

participation in the conspiracy, GainJet and its employees and agents did not issue

any international “Mayday” call or “squawk ‘7700’” on the radio—the

internationally recognized code for distress or an emergency situation in flight.

      128.   As of 2018 GainJet owned and operated 11 charter jets and logged

about 5561 flight hours for 2018. Like many Greek companies, the recession

forced the struggling GainJet to survive by seeking new clientele outside its

country’s borders.

      129. The growing nation of Rwanda had presented itself as a particularly

lucrative opportunity. GainJet has been vocal in its support of Rwanda and the

importance of that country to GainJet’s business. In 2016, GainJet’s CEO stated

that “[w]e’ve established an office in Rwanda. Surprisingly it stood out, and is

stable with good security. It’s the Switzerland of Africa and very different from

Kenya now, for example. We’re focusing on Rwanda and fly to Kigali quite often;


                                         63
          Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 64 of 90



                                                                           134
we may permanently base [another] aircraft there, a Challenger.”                 The

Challenger is the plane that GainJet and the other coconspirators used to abduct

Mr. Rusesabagina.

      130. Through its social media, GainJet proudly showcases its dealings in

Rwanda. It frequently provides charter flights for Rwandan government officials,

and it even boasts about President Kagame being among its customer base.

      131. GainJet has an especially close and reciprocal connection to Kagame.

In 2011, Kagame transferred his planes from South Africa to Greece, where

GainJet is located. Then in 2014 GainJet opened its African headquarters in Kigali.




134
    Ian Sheppard, After Surviving Recession, GainJet Widens Outlook, MEBAA Convention
News (Dec. 2, 2016), available at https://www.ainonline.com/aviation-news/business-
aviation/2016-12-02/after-surviving-recession-gainjet-widens-outlook.

                                         64
         Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 65 of 90




      132. Pursuant to the conspiracy, GainJet unlawfully flew Mr. Rusesabagina

to Kigali, Rwanda, where it delivered him to additional coconspirators, including

Rwandan security personnel. Those coconspirators, who immediately arrested Mr.

Rusesabagina, tied him at the legs and hands and covered his face. They then took

him to an unknown location for three days.

      133. Throughout this three-day ordeal, the coconspirators tortured Mr.

Rusesabagina by keeping him constantly bound and blindfolded. Throughout this

detention and interrogation, the coconspirators physically and psychologically

                                       65
               Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 66 of 90




tortured Mr. Rusesabagina. They also denied him access to family, friends,

counsel, and any diplomatic or consular officials.

            134. Between 27 and 31 August 2020, Rwandan authorities gave no reason

for Mr. Rusesabagina’s detention.

            135. On August 30, 2020, Rwandan authorities notified Belgium that it had

detained a Belgian citizen, but did not identify the victim.

            136. On August 31, 2020, the government paraded Mr. Rusesabagina in

front of the Rwandan media as a prisoner at the Remera Police Station. That same

day, the Rwanda Investigation Bureau (“RIB”) announced via its Twitter account

and official website that Mr. Rusesabagina had been taken into custody through

“international cooperation” as the “subject of an International Arrest Warrant.”135

The announcement also stated that he was wanted by Rwandan authorities “to

answer charges of serious crime including terrorism, arson, kidnap and murder,

perpetrated against unarmed, innocent Rwandan civilians on Rwandan territory . . .

including in Nyabimata - Nyaruguru district in June 2018 and in Nyungwe -

Nyamagabe district in December 2018.”136




135
   Tweet by Rwanda Investigation Bureau (@RIB_Rw), TWITTER, Aug. 31, 2020, 4:30 am,
available at: https://twitter.com/RIB_Rw/status/1300350300377710594.
136
      Id.

                                            66
               Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 67 of 90




            137. Mr. Rusesabagina was not in fact the subject of any lawfully issued

international arrest warrant. There is no public Interpol Notice for Mr.

Rusesabagina. And despite international outcry, the government has not produced

the warrant that it claims legitimizes the kidnapping of Mr. Rusesabagina.

            138. Moreover, the UAE does not have an extradition treaty with Rwanda,

and has denied any role in Mr. Rusesabagina’s abduction.

            139. The government of Rwanda has suggested that the Belgian and United

States intelligence communities congratulated the Rwandan government for the

abduction, and has stated that “they were only surprised how we could conduct

such an operation, and very successfully.”137 That was another lie. Belgium and the

United States have denied any involvement in or prior knowledge of the

operation.138

            140. Plaintiffs know of no legal basis for the arrest.       The arrest

circumvented lawful extradition and deportation procedures, and Mr. Rusesabagina

would not have been arrested had those procedures been followed.




137
      Brutal Strongman.
138
      Id.

                                           67
             Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 68 of 90




        C.     The Trumped-Up Charges Against Mr. Rusesabagina.

        141. On September 1, 2020, RBI spokesperson Thierry Murangira stated

that a Rwandan investigator had “15 days to determine whether Rusesabagina

should stay in custody, that he has the right to a lawyer, and the right to speak to

his family.”139 After learning of Mr. Rusesabagina’s detention, his wife called the

Remera Police Station and requested to speak with him. That request was denied.

A local lawyer hired by his family twice tried to visit but was denied access each

time.

        142. For the first 11 days after the abduction, Mr. Rusesabagina was held

incommunicado, unable to communicate with his family, authorized counsel, or

Belgian diplomats.

        143. On September 5, Rwandan lawyer David Rugaza appeared in a press

conference, claiming that he was Mr. Rusesabagina’s counsel.140 The “press

conference” was held only in Kinyarwanda with only state media in attendance.

Mr. Rusesabagina’s daughter, Carine Kanimba, told media that Mr. Rugaza “is a




139
   Caroline Faraj et al., UAE Denies Knowledge of Hotel Rwanda Film Hero’s Arrest as Family
Raise ‘Kidnap’ Fears, CNN (Sept. 2, 2020), available at
https://www.cnn.com/2020/09/02/africa/paul-rusesabagina-rwanda-arrest-intl/index.html.
140
  Paul Rusesabagina ameze neza | Ni we wahisemo ko mwunganira | Me Rugaza David,
RwandaTV (Sep. 5, 2020), available at https://www.youtube.com/watch?v=ddDgF2PXRPc.


                                            68
          Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 69 of 90




fake lawyer chosen by Kagame’s people.”141 Also reaffirming that this lawyer was

acting against Mr. Rusesabagina’s interest is the fact that the lawyer appeared to

welcome the legal process in Rwanda beginning, rather than insisting any process

of any kind would be illegal because of an extraordinary rendition. And Mr.

Rugaza held a press conference only in Kinyarwanda, Rwanda’s national language,

and only for the state-run Rwanda TV, run by the Rwanda Broadcasting Agency,

which posted it on YouTube. As a result, no foreign journalists who did not speak

Kinyarwanda knew about or reported on the press conference. This was against

Mr. Rusesabagina’s best interests, because it minimized international publicity

regarding his extraordinary rendition.

      144. On September 6, President Kagame appeared on national television

and discussed Mr. Rusesabagina’s case. The essentially admitted the unlawful

abduction and rendition: “You will be surprised how he got here . . .. It (the plan)




141
   Hotel Rwanda’ Hero Returned To Country Of Own Accord: Kagame, Barron’s (Sep. 6, 2020),
available at https://www.barrons.com/news/hotel-rwanda-hero-returned-to-country-of-own-
accord-kagame-01599411304.

                                           69
               Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 70 of 90




was actually flawless!”142 “He got here on the basis of what he believed he wanted

to do and he found himself here.”143

            145. Kagame insisted that Mr. Rusesabagina “heads a group of terrorists

that have killed Rwandans. He will have to pay for these crimes. Rusesabagina has

the blood of Rwandans on his hands.”144

            146. Those are yet more lies. Mr. Rusesabagina has repeatedly denounced

any participation in terrorist organizations or activities. Contrary to what Rwandan

officials allege, it is another political party in the MRCD coalition —not Mr.

Rusesabagina’s RDP-Ihumure party—that controls the National Liberation Front

(FLN), an armed group accused of carrying out attacks in Rwanda in 2018 along

Rwanda’s border with Burundi and that has been cast as terrorist organization.

MRCD leaders have stated that they have no control over the actions of party

members, including the FLN.

            147. Rwanda has accused Mr. Rusesabagina of leading and funding the

FLN and its violence. Mr. Rusesabagina’s role in the MRCD has always been


142
   Rwanda’s President Says ‘Hotel Rwanda’ Hero Must Stand Trial, New York Times (Sep. 6,
2020), available at https://www.nytimes.com/aponline/2020/09/06/world/africa/ap-af-rwanda-
hotel-rwanda-arrest.html.
143
   Paul Rusesabagina: President Denies Hotel Rwanda Hero was Kidnapped, BBC(Set. 6,
2020), available at https://www.bbc.com/news/world-africa-54050510.
144
      Id.

                                           70
              Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 71 of 90




diplomacy and has had nothing to do with the management of the FLN or its

activities.

       148. Neither Mr. Rusesabagina nor his organization ever authorized or

participated in any terrorist or unlawful conduct. In a May 2020 letter, signed by

Mr. Rusesabagina and other Presidents of the subsidiary MRCD parties, the

MRCD accused CNRD, the party controlling FLN, of violating MRCD

constitution for FLN’s alleged conduct. The MRCD subsequently expelled CNRD

and its militant wing, after they refused to answer to MRCD’s accusations.

       149. Mr. Rusesabagina has acknowledged that he sent E3000 to CNRD’s

Gen. Irategeka, but said he sent it out of kindness after he pleaded to him for

support. The money was not intended to support the FLN or an armed group.

Rusesabagina’s family has previously sent E970 to another person from the same

village as Rusesabagina’s family member—that person happened to be associated

with the FLN, but the family plainly intended that money merely to help the

villager survive.

       150. Since his abduction, Mr. Rusesabagina’s physical appearance has

changed drastically—owing to the inhumane conditions of Rwandan prison. In the

first three days after his disappearance, Mr. Rusesabagina was held captive in an

unknown location, bound hand and foot and blindfolded. His family has not been


                                         71
           Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 72 of 90




allowed regular contact with him, but knows that he has been hospitalized at least

three times since August 31, 2020, and that Rwandan doctors have changed his

medications without outside medical consultation and deprived him access to

medication sent by his family. Rwandan officials strictly monitor all conversations

that the family and consular officials have had with Mr. Rusesabagina—making it

patently clear that he is unable to speak freely.

       151.    Mr. Rusesabagina, a cancer survivor who also suffers from heart

disease and hypertension, requested—and was denied—bail on two occasions,

citing poor health.145 He is currently confined to a prison where Covid runs

rampant. As a 66-year-old male with multiple co-morbidities, Mr. Rusesabagina is

at extremely high risk of contracting the potentially deadly disease.

       152. Despite being in custody for over three months, Mr. Rusesabagina

was only recently allowed access to lawyers other than those effectively “chosen”

by the government. The Rwandan Bar Association has been conspicuously

unavailable to give the required approval to all of Mr. Rusesabagina’s chosen

counsel. The family’s criticisms of the Rwandan “sham” trial are falling upon deaf

ears: “Rusesabagina is a Belgian citizen who was kidnapped and brought to

Rwanda illegally. Before anything else happens in his trial, he should be allowed to
145
   Ignatius Ssuuna, “Prosecutor says ‘Hotel Rwanda’ Man to be Tried with Rebels,” available at:
https://apnews.com/article/trials-paul-rusesabagina-rwanda-archive-kigali-
3864642832c904f54d949b6771a6b2a8 (last accessed October 10, 2020).

                                              72
               Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 73 of 90




talk to his independent lawyers that have been hired for him, not the lawyers the

government has enforced on him.”146

            153. Mr. Rusesabagina was not brought in front of a Judge until 14

September 2020, eighteen days after his arrest. It was not until December that the

Rwandan government indicted Mr. Rusesabagina, charging him with 9 offenses

related to alleged “terrorism.”147 Mr. Rusesabagina is not guilty of those or any

other crimes, and he has so pleaded. He is instead a high-profile and effective critic

of Kagame and his regime, and is the latest in a long and tragic line of Kagame

victims.

            154. On 17 September 2020, the court denied Mr. Rusesabagina’s

government-sponsored lawyers’ request for provisional release.148

            155. On 2 October 2020, the Nyarugenge intermediate court denied Mr.

Rusesabagina’s appeal of this decision, and he remains in Mageragere Prison.

            156. Despite Mr. Rusesabagina’s strong opposition, on October 5, 2020,

the Rwandan prosecutors announced that the government intended to force him to

146
      Id.
147
    Rwanda: Organic Law No. 01/2012/OL instituting the Penal Code, 2 May 2012, Arts. 140,
459, 498.
148
    “Paul Rusesabagina of Hotel Rwanda film denied bail”, Al Jazeera, 17 September 2020 (“17
September Al Jazeera Article”), available at <https://www.aljazeera.com/news/2020/09/paul-
rusesabagina-hotelrwanda-film-denied-bail-200917150653834.html> (last accessed 6 October
2020).


                                            73
               Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 74 of 90




stand trial with 16 alleged “rebel fighters,” and two leaders of the FLN group,

Calixte Nsabimana (aka Sankara) and Herman Nsengimana.149

            157. It was not until November 17, 2020, nearly three months after

abducting Mr. Rusesabagina, that the Rwandan government released the

indictment detailing the charges against him.




                                 CLAIMS FOR RELIEF

                                        COUNT 1
                      Violation of the Torture Victim Protection Act
                           (Against Constantin Niyomwungere)

            158. Plaintiffs repeat and reallege each and every allegation above as if

fully set forth herein.

            159. The TVPA was adopted to create a civil cause of action to ensure

“[j]udicial protection against [specified] flagrant human rights violations targeting

foreign citizens in foreign lands in recognition of the “universal condemnation” of

official torture. The TVPA is therefore “designed to respond to this situation by

providing a civil cause of action in U.S. courts for torture committed abroad.” See

S. Rep. No. 102-249, at 3-4 (1991). See also H.R. Rep. No. 102-367(I), at 3

(1991).

149
      Id.

                                            74
          Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 75 of 90




      160. Constantin Niyomwungere, acting as an agent of the Rwandan

government, contacted Mr. Rusesabagina at his home in San Antonio, Texas to

lure him out of the United States so that the coconspirators could unlawfully

abduct and rendition him to Rwanda.

      161. To this end, Niyomwungere and his coconspirators fabricated a story

that Mr. Rusesabagina had been invited to an important meeting with prominent

church leaders in Burundi. The coconspirators’ objective was to get Mr.

Rusesabagina to leave the United States under false and fraudulent pretenses and

eventually board the GainJet aircraft. Their plan, which they successfully carried

out, was to ultimately kidnap torture, and falsely imprison him.

      162. The defendants and their coconspirators tortured Mr. Rusesabagina.

He endured severe pain and suffering, both physical and mental, by being

abducted, then bound and blindfolded continuously for three consecutive days, and

then consequently subjected to cruel and degrading imprisonment in Rwanda.

      163. Defendants Niyomwungere set in motion the chain of events that led

to Mr. Rusesabagina’s kidnapping in the UAE and his torture aboard the GainJet

aircraft and in Rwanda. Defendants’ actions were also purposefully aimed at the

United States, as Mr. Rusesabagina was a U.S.-resident activist and human rights




                                        75
           Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 76 of 90




advocate. Defendants abducted and imprisoned him to silence his political

activities in the United States and Rwanda.

       164. Defendant Niyomwungere’s acts were committed under actual or

apparent authority, or color of law, of the government of Rwanda, and constitute

torture under the TVPA.

       165. As a result of the acts of Defendant Niyomwungere, Mr.

Rusesabagina sustained pain and suffering and bodily injuries.

       166. As a result of the acts of Defendant Niyomwungere, Mr.

Rusesabagina suffered deprivation of liberty and emotional pain and suffering.

       167. The aforesaid acts of Defendant Niyomwungere constitute violations

of the treaties of the United States and the law of nations.



                                     COUNT 2
            Violation of the Alien Tort Statute: Forced Disappearance
                       (Against Constantin Niyomwungere)

       168. Plaintiffs repeat and reallege each and every allegation above as if

fully set forth herein.

       169. The ATS was enacted so that U.S. courts would have jurisdiction over

actions in tort that violate the law of nations, even when committed against non-

U.S.-citizens, so that victims of such wanton conduct would have a civil remedy.



                                          76
          Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 77 of 90




      170. The abduction, extraordinary rendition, and forced disappearance of

Mr. Rusesabagina constitutes a “tort . . . committed in violation of the law of

nations or a treaty of the United States” under the Alien Tort Statute, 28 U.S.C. §

1350, in that it violated customary international law prohibiting extraordinary

rendition and persecution as reflected, expressed, defined, and codified in

customary international law, multilateral treaties and other international

instruments, international and domestic judicial decisions, and other authorities.

      171. The exercise of subject matter jurisdiction over this claim pursuant to

the Alien Tort Statute is proper because the claim touches and concerns the United

States. As detailed above, significant portions of the conduct that is the subject of

this complaint occurred inside the United States. For example, Defendant

Niyomwungere, acting as an agent of the Rwandan government, contacted Mr.

Rusesabagina at his home in San Antonio, Texas to lure him out of the country to

be kidnapped.

      172. Pursuant      to    Rwanda’s       extraordinary    scheme,     Defendant

Niyomwungere and the other coconspirators subjected Mr. Rusesabagina to forced

disappearance. International law prohibits the arrest, detention, abduction, or any

other form of deprivation of liberty by agents of the State or by persons or groups

of persons acting with the authorization, support, or acquiescence of the State, and


                                         77
          Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 78 of 90




the subsequent refusal to acknowledge the deprivation of liberty or concealment of

the fate or whereabouts of the disappeared person. Rwanda’s entire extraordinary

rendition scheme is premised on the secret detention of suspects without any

official acknowledgement of the location or fact of their detention. The program

has the effect of placing individuals beyond the reach of legal protections, thereby

rendering them particularly vulnerable to torture and other illegal methods of

detention and interrogation. The prohibition against forced disappearance is a

“specific, universal, and obligatory” norm of customary international law

cognizable under the ATS..

      173. Defendant Niyomwungere actively participated in numerous aspects

of the logistical planning and implementation of the extraordinary rendition of Mr.

Rusesabagina, with actual or constructive knowledge that his involvement would

result in the secret apprehension and detention of Mr. Rusesabagina.

      174. In the alternative, Defendant Niyomwungere is liable for the violation

of Mr. Rusesabagina’s rights because he conspired with and/or aided and abetted

agents of the Rwandan government in Mr. Rusesabagina’s forced disappearance.

Defendant Niyomwungere entered into an agreement with agents of the Rwandan

government to unlawfully render Mr. Rusesabagina to secret detention aboard the

GainJet aircraft and in Rwanda. Defendant Niyomwungere participated in or


                                        78
           Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 79 of 90




committed a wrongful act in furtherance of the conspiracy, which resulted in injury

to Plaintiffs.

       175. As a result of the acts of Defendant Niyomwungere and his

coconspirators, Mr. Rusesabagina sustained pain and suffering and bodily injuries.

       176. As a result of the acts of Defendant Niyomwungere and his

coconspirators, Mr. Rusesabagina suffered deprivation of liberty and emotional

pain and suffering.

       177. Defendant Niyomwungere’s acts constitute violations of the treaties of

the United States and the law of nations.

       178. Additionally, Mr. Rusesabagina is entitled to a declaratory judgment

stating that Defendant Niyomwungere has violated the law of nations by abducting

Mr. Rusesabagina.



                                   COUNT 3
  Violation of the Alien Tort Statute: Torture and Other Cruel, Inhuman, or
          Degrading Treatment (Against Constantin Niyomwungere)

       179. Plaintiffs repeat and reallege each and every allegation above as if

fully set forth herein.

       180. Defendant Niyomwungere and his coconspirators subjected Mr.

Rusesabagina to torture and other cruel, inhuman, or degrading treatment.


                                            79
           Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 80 of 90




Customary international law prohibits any act by which severe pain or suffering,

whether physical or mental, is intentionally inflicted on a person for such purposes

as obtaining from him or a third person information or a confession, punishing him

for an act he or a third person has committed or is suspected of having committed,

or intimidating or coercing him or a third person, or for any reason based on

discrimination of any kind, when such pain or suffering is inflicted by or at the

instigation of or with the consent or acquiescence of a public official or other

person acting in an official capacity. This norm incorporates, among other things,

the prohibition against removing any person, regardless of status, to a country

where there is a substantial likelihood that he will be tortured. The prohibition

against torture and other cruel, inhuman, or degrading treatment is a “specific,

universal, and obligatory” norm of customary international law cognizable under

the ATS.

      181. Defendant Niyomwungere and his coconspirators subjected Mr.

Rusesabagina to torture and other cruel, inhuman, or degrading treatment during

his transportation to Rwanda; as a consequence of his rendition to Rwanda; and

while detained and interrogated there.

      182. Defendant Niyomwungere is liable for the violation of Plaintiffs’

rights because he conspired with and/or aided and abbeted agents of Rwanda in


                                         80
            Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 81 of 90




Mr. Rusesabagina’s torture and other cruel, inhumane, or degrading treatment,

including his rendition to Rwanda, when he knew or reasonably should have

known that there was a substantial likelihood that Mr. Rusesabagina would be

subjected to torture and other forms of cruel, inhuman, or degrading treatment

there.

         183. Through his commission of the above-detailed acts, Defendant

Niyomwungere participated in or committed a wrongful act in furtherance of the

conspiracy, which resulted in injury to Plaintiffs.



                                       COUNT 4

                                 Civil Conspiracy
                  (Against Constantin Niyomwungere and GainJet)

         184. Plaintiffs repeat and reallege each and every allegation above as if

fully set forth herein.

         185. Defendants Niyomwungere and GainJet and other coconspirators met

with each other for the purpose of unlawfully kidnapping Mr. Rusesabagina,

transporting him to Rwanda, torturing him, and unlawfully detaining him in

Rwanda. To effectuate the conspiracy, the coconspirators paid GainJet to

intentionally    misrepresent   its   flight    destination,   surreptitiously   fly   Mr.




                                           81
          Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 82 of 90




Rusesabagina to Rwanda, and covertly coordinate with Rwandan officials for Mr.

Rusesabagina to be wrongfully detained upon arrival.

      186. As part of the conspiracy, agents of the Rwandan government

surveilled Mr. Rusesabagina in Texas and, through Defendant Niyomwungere,

made contact with him under false pretenses. Defendants and other coconspirators

fabricated the existence of an important meeting with prominent church leaders, so

as to entice Mr. Rusesabagina to travel to Dubai and, they falsely led him to

believe, on to Burundi. Defendants, in conspiracy with coconspirators, arranged for

Mr. Rusesabagina to fly via charter jet to Rwanda after Mr. Rusesabagina arrived

at his layover in Dubai.

      187. Defendants and the other coconspirators intentionally misled Mr.

Rusesabagina by providing him a false itinerary, causing him to believe he would

be traveling to Burundi. Once Mr. Rusesabagina arrived in Dubai, Defendants and

the other coconspirators continued to conceal and misrepresent Mr. Rusesabagina’s

final destination. Defendants and the other coconspirators concealed and

affirmatively made false and misleading representations to Mr. Rusesabagina about

their plan to abduct him and render him to Rwanda, with knowledge of the falsity

and with the intention that Mr. Rusesabagina would rely and act upon the

misrepresentations. Defendants and the other coconspirators knew that Mr.


                                        82
           Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 83 of 90




Rusesabagina would not voluntarily enter Rwanda, and Defendants and the other

coconspirators knew that Mr. Rusesabagina was expecting to go to Burundi. Mr.

Rusesabagina’s     reliance   on   the   coconspirators’   misrepresentations   were

reasonable.

       188. Defendants, acting in concert with the other coconspirators, and with

intent to commit civil conspiracy, by and through its directors, officers, employees

and agents, willfully conspired to defraud, kidnap, abduct, torture, and unlawfully

render Mr. Rusesabagina to Rwanda.

       189. As a direct and proximate result of the conspiracy, Plaintiffs have

suffered injuries, including bodily harm, loss of freedom, unnecessary expenses,

and severe emotional distress and mental anguish.



                                   COUNT 5
              Fraud (Against Constantin Niyomwungere and GainJet)

       190. Plaintiffs repeat and reallege each and every allegation above as if

fully set forth herein.

       191. Defendants made false and misleading representations to Mr.

Rusesabagina, with the knowledge of their falsity or with reckless disregard to the

truth, with the intention that Mr. Rusesabagina would rely and act upon those

misrepresentations, and he did so, to his detriment.

                                          83
           Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 84 of 90




       192. Defendants further concealed or failed to disclose material facts

within their knowledge, of which Defendants knew that Mr. Rusesabagina lacked

knowledge, and of which he did not have equal opportunity to discover the truth.

       193. As a proximate cause of such fraudulent representations, Plaintiffs

have sustained the damages noted above.


                                 COUNT 6
     False Imprisonment (Against Constantin Niyomwungere and GainJet)

       194. Plaintiffs repeat and reallege each and every allegation above as if

fully set forth herein.

       195. Defendants Niyomwungere and GainJet, acting through its directors,

officers, employees and agents, and contract services, willfully detained Mr.

Rusesabagina and coordinated with Rwandan authorities to ensure he would be

unlawfully abducted in Dubai and unlawfully transported to Rwanda.

       196. Defendants detained Mr. Rusesabagina without his consent.

       197. The kidnapping, abduction, detention, and transportation of Mr.

Rusesabagina by Defendants was wrongful and without legal authority or

justification.

       198. As a proximate cause of Defendants’ unlawful conduct, Plaintiffs

have sustained the damages noted above.


                                        84
           Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 85 of 90




                                     COUNT 7
                Intentional Infliction of Severe Emotional Distress
                 (Against Constantin Niyomwungere and GainJet)

       199. Plaintiffs repeat and reallege each and every allegation above as if

fully set forth herein.

       200. Defendants and their coconspirators engaged in conduct and made

statements which caused plaintiffs severe mental distress and aguish.

       201. Defendants and their coconspirators took such actions and made such

statements intentionally in order to cause plaintiffs emotional distress and aguish,

or alternatively, were made recklessly and with an entire want of care.

       202. As a direct and proximate result of Defendants’ actions and

statements, plaintiffs have endured shame, embarrassment, humiliation, and mental

anguish.

       203. Defendants’ intentional infliction of emotional distress upon plaintiffs

was done intentionally, with an entire want of care, and with conscious

indifference to the plaintiffs’ rights and welfare.


                                    COUNT 8
                         Violations of International Law
                 (Against Constantin Niyomwungere and GainJet)




                                          85
           Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 86 of 90




       204. Plaintiffs repeat and reallege each and every allegation above as if

fully set forth herein.

       205. Rwanda is a party to the International Covenant on Civil and Political

Rights. Defendants’ kidnapping, abduction, detention, unlawful rendition, and

torture of Mr. Rusesabagina, in conspiracy with the government of Rwanda,

violated numerous provisions of applicable international law. Among other

applicable international law, that conduct violated:

          a. Article      9 ICCPR, which guarantees Mr. Rusesabagina’s right to

              security of his person and to be free from arbitrary detention and

              deprivation of his liberty.

          b. Articles 2, 12, and 13 of ICCPR, which guarantee Mr. Rusesabagina’s

              right to challenge his detention before being rendered to Rwanda from

              the United States and from the United Arab Emirates;

          c. Articles 6 and 7 of ICCPR, article 3 of the Convention against Torture

              and Other Cruel, Inhuman or Degrading Treatment or Punishment,150

              and customary international law, which guarantee Mr. Rusesabagina’s

              right to be free from torture;


150
     Convention against Torture and Other Cruel, Inhuman or Degrading Treatment or
Punishment, openedfor signature Feb. 4, 1985, S. TREATY Doc. No. 100-20, 1465 U.N.T.S. 85,
art. 1(1).


                                            86
          Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 87 of 90




         d. Articles 9 and 14 of ICCPR, which guarantee Mr. Rusesabagina’s

             right to be presumed innocent;

         e. Article 14 of ICCPR, which guarantees Mr. Rusesabagina’s right to a

             fair criminal trial.


                                      DAMAGES

      206. As a direct and proximate result of the Defendants’ and their

coconspirators’ conduct, Plaintiffs have suffered injuries and damages, including

but not limited to the following:

      a. Mental anguish in the past;

      b. Mental anguish in the future;

      c. Physical pain in the past;

      d. Physical pain in the future;

      e. Loss of consortium in the past;

      f. Loss of consortium in the future;

      g. Past medical expenses;

      h. Future medical expenses;

      i. Disfigurement in the past;

      j. Disfigurement in the future;

      k. Past economic losses;

                                           87
          Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 88 of 90




      l. Future economic losses;

      m. Out-of pocket costs;

      n. Loss of opportunity.


                             EXEMPLARY DAMAGES

      207. The above-described conduct of Defendants              was willful and

malicious.

      208. Further, Defendant GainJet’s conduct was especially heinous for an

airline whose priority should be the safety and security of its passengers. GainJet’s

actions had no basis in the interests of Mr. Rusesabagina, its passenger, but rather

the self-serving financial needs of itself.

      209. As a result, Plaintiffs are entitled to recover exemplary damages to

deter such cruel and improper conduct in the future. Defendants’ actions caused

Plaintiffs suffering of immeasurable dimensions, as well as significant expenses.

Accordingly, Plaintiffs request that exemplary damages be awarded against

Defendants in a sum sufficient to deter similar future actions by Defendants and

those similarly situated.


                            CONDITIONS PRECEDENT

      210. Plaintiffs have complied with all jurisdictional prerequisites and

conditions precedent to the commencement and prosecution of this lawsuit.

                                              88
            Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 89 of 90




                                 JURY DEMAND

      211. Plaintiffs hereby demand a trial by jury of all the issues in this cause.


                             PRAYER FOR RELIEF

      212. WHEREFORE, Plaintiffs request judgment against Defendants as

follows:

      (a)     For compensatory damages according to proof;

      (b)     For punitive and exemplary damages according to proof;

      (c)     For reasonable attorneys’ fees and costs of suit, according to proof;

              and

      (d)     For such other and further relief as the court may deem just and

              proper.


Date: December 14, 2020

                                       Respectfully submitted,

                                       By: /s/ Robert C. Hilliard
                                       Robert C. Hilliard
                                       State Bar No. 09677700
                                       bobh@hmglawfirm.com
                                       HILLIARD MARTINEZ GONZALES LLP
                                       719 S. Shoreline Blvd.
                                       Corpus Christi, Texas 78401
                                       Phone: (361) 882-1612
                                       Fax: (361) 882-3015

                                         89
Case 5:20-cv-01422 Document 1 Filed 12/14/20 Page 90 of 90




                          hmgservice@hmglawfirm.com**
                          **Service at this email address only

                          Steve D. Shadowen
                          PA State Bar No. 41953
                          steve@hilliardshadowenlaw.com
                          (Pro hac vice forthcoming)
                          Tina Miranda
                          State Bar No. 24026139
                          tmiranda@hilliardshadowenlaw.com
                          Pro hac vice forthcoming
                          Matthew Weiner
                          State Bar No. 24111041
                          matt@hilliardshadowenlaw.com
                          (Pro hac vice forthcoming)
                          Nicholas W. Shadowen
                          State Bar No. 24110348
                          nshadowen@hilliardshadowenlaw.com
                          HILLIARD SHADOWEN LLP
                          1135 W. 6th Street, Suite 125
                          Austin, Texas 78703
                          Phone: (717) 903-1177

                          Frazar Thomas
                          PA State Bar No. 325478
                          (pro hac vice forthcoming)
                          HILLIARD SHADOWEN LLP
                          2 Logan Square, Suite 300
                          Philadelphia, PA 19103
                          855-344-3298
                          fraz@hilliardshadowenlaw.com


                          COUNSEL FOR PLAINTIFFS




                           90
